--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF MERGER

THIS AGREEMENT is made effective as of the 24th day of September, 2007.

AMONG:

KEVIN B. EPP, of 1049 Shavington Street, North
Vancouver, BC V7L 1K7

("Principal Shareholder")

OF THE FIRST PART

AND:

ROYAL MINES INC.,
a Nevada corporation with its principal office at
2215 Lucerne Circle, Henderson, NV 89014

(“Royal Mines")

OF THE SECOND PART

AND:

CENTRUS VENTURES INC.,
a Nevada corporation with its principal office at 810
Peace Portal Drive, Suite 200, Blaine, WA 98230

(“Centrus")

OF THE THIRD PART

AND:

ROYAL MINES ACQUISITION CORP.,
a Nevada corporation with its registered office at
8275 S. Eastern Avenue, Suite 200, Las Vegas, NV
89123

(“Centrus Sub")

OF THE FOURTH PART

WHEREAS:

A.                Kevin B. Epp (the “Principal Shareholder”) is the controlling
shareholder of Centrus;

B.                The Boards of Directors of each of Centrus, Centrus Sub and
Royal Mines deem it desirable and in the best interests of their respective
shareholders that Royal Mines be merged with and into Centrus Sub with Centrus
Sub as the surviving corporation (the “Merger”) on the terms and subject to the
conditions of this Agreement;

C.                The Boards of Directors of each of Centrus, Centrus Sub and
Royal Mines have approved and adopted this Agreement;

D.                Centrus Sub is a wholly-owned subsidiary of Centrus and
Centrus Sub joins in the execution of this Agreement in order to provide certain
representations, warranties and covenants to Royal Mines;

E.                Centrus, as the sole shareholder of Centrus Sub, has approved
the Merger; and

--------------------------------------------------------------------------------

F.                The Principal Shareholder joins in the execution of this
Agreement in order to provide certain covenants in respect of cancellation of
his share position.

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of covenants and
agreements set forth herein and of the sum of $10.00 paid by Royal Mines to the
Principal Shareholder and to Centrus, the receipt of which is hereby
acknowledged, the parties hereto agree each with the other as follows:

ARTICLE 1.
DEFINITIONS

  1.1   Definitions. The following terms have the respective meanings specified
in this Article, unless the context indicates otherwise.         (a)

"Agreement" shall mean this Agreement, and all the exhibits, schedules and other
documents attached to or referred to in the Agreement, and all amendments and
supplements, if any, to this Agreement;

        (b)

"Exchange Act" shall mean the United States Securities Exchange Act of 1934, as
amended;

        (c)

"GAAP" shall mean United States generally accepted accounting principles applied
in a manner consistent with prior periods;

        (d)

"SEC" shall mean the United States Securities and Exchange Commission;

        (e)

"Securities Act" shall mean the United States Securities Act of 1933, as
amended;

        (f)

"Taxes" shall include federal, state, provincial and local income taxes, capital
gains tax, value-added taxes, franchise, personal property and real property
taxes, levies, assessments, tariffs, duties (including any customs duty),
business license or other fees, sales, use and any other taxes relating to the
assets of the designated party or the business of the designated party for all
periods up to and including the Closing Date, together with any related charge
or amount, including interest, fines, penalties and additions to tax, if any,
arising out of tax assessments;

        1.2

Schedules. The following schedules are attached to and form part of this
Agreement:


  Schedule Description                  2.1 Articles of Merger              2.9A
Certificate of Non-U.S. Shareholder              2.9B Certificate of U.S.
Shareholder                  3.3 Royal Mines Obligations to Issue Shares        
         3.4 Proposed Acquisition                  3.9 Financial Statements of
Royal Mines              3.10 Liabilities of Royal Mines              3.14
Employment and Consulting Agreements of Royal Mines              3.15
Intellectual Property of Royal Mines              3.16 Real Property of Royal
Mines              3.17 Material Contracts of Royal Mines

2

--------------------------------------------------------------------------------

               1.3                Currency. All dollar amounts referred to in
this Agreement are in United States funds, unless expressly stated otherwise.

ARTICLE 2.
THE MERGER

               2.1                The Merger. At the Effective Time (as defined
in Section 2.3 below), Royal Mines will be merged with and into Centrus Sub in
accordance with this Agreement, the Articles of Merger substantially in the form
of Schedule 2.1 attached to this Agreement (the “Articles of Merger”), and the
applicable provisions of Chapter 92A of the Nevada Revised Statutes (the “Nevada
Law”). Following the Merger, Centrus Sub will continue as the surviving
corporation (the “Surviving Corporation”) and the separate existence of Royal
Mines will cease, except insofar as it may be continued by Nevada Law.

               2.2                Closing. As soon as practicable following the
satisfaction or waiver of the conditions set forth in Section 6 of this
Agreement, and provided that this Agreement has not been terminated pursuant to
Section 9, the parties to this Agreement will hold a closing (the “Closing”) for
the purpose of confirming the consummation of the Merger at a time and date
mutually agreed upon by the parties. Unless otherwise agreed by the parties, the
Closing will take place at the offices of the lawyers for Centrus.
Notwithstanding the location of the Closing, each party agrees that the Closing
may be completed by the exchange of undertakings between the respective legal
counsel for Royal Mines, Centrus and Centrus Sub, provided such undertakings are
satisfactory to each party’s respective legal counsel. The date on which the
Closing actually occurs is referred to as the “Closing Date.” At the Closing,
the parties will execute and exchange all documents, certificates and
instruments contemplated by this Agreement. The parties agree to use
commercially reasonable efforts and all due diligence to cause the Closing to be
consummated on or before October 8, 2007 unless such date is extended by the
mutual agreement of the parties.

               2.3                Effective Time of the Merger. The Merger will
be effective at the time (the “Effective Time”) of the filing of the Articles of
Merger with the Secretary of State of the State of Nevada, which certificate is
to be filed as soon as practicable on or after the Closing Date.

               2.4                Effect of the Merger. The Merger will have the
effect set forth in Section 92A.250 of Nevada Law. Without limiting the
generality of the foregoing, and subject thereto, at the Effective Time all the
property, rights, privileges, powers and franchises of Centrus Sub and Royal
Mines will vest in the Surviving Corporation without further act or deed, and
all debts, liabilities and duties of Centrus Sub and Royal Mines will become the
debts, liabilities and duties of the Surviving Corporation. As a result or the
Merger, the Surviving Corporation will be the wholly-owned subsidiary of
Centrus.

               2.5                Certificate of Incorporation; Bylaws.

                                   (a)                The certificate of
incorporation of Centrus Sub as in effect immediately prior to the Effective
Time will continue unchanged, except to the extent amended by the Articles of
Merger, and will be the certificate of incorporation of the Surviving
Corporation until thereafter amended in accordance with the terms thereof and in
accordance with applicable law.

                                   (b)                At the Effective Time, the
bylaws of Centrus Sub, as in effect immediately prior to the Effective Time,
will be the bylaws of the Surviving Corporation until thereafter amended in
accordance with the terms thereof and in accordance with applicable law.

               2.6                Directors and Officers. The director and
officer of the Surviving Corporation after the Effective Time will be William
Charles Tao. Centrus, as the sole shareholder of Centrus Sub, by approving the
Merger has approved this individual as the director of the Surviving Corporation
and will take any further action in order to ensure the proper appointment of
such director to the board of directors of the Surviving Corporation.

3

--------------------------------------------------------------------------------

               2.7                Taking of Necessary Action. If after the
Effective Time any further action is necessary to carry out the purposes of this
Agreement or to vest the Surviving Corporation with full title to all assets,
rights, approvals, immunities and franchises of either Centrus Sub or Royal
Mines, the officers and directors, or the former officers and directors, as the
case may be, of Centrus, Centrus Sub and Royal Mines and the Surviving
Corporation will take all such necessary action.

               2.8                Merger Consideration. Each share of Royal
Mines common stock, par value $0.001 per share (“Royal Mines Common Stock”)
issued and outstanding immediately prior to the Effective Time (other than
Dissenting Shares, as defined in Section 2.10) will, by virtue of the Merger and
without any action on the part of the holder thereof, be converted into one
share of Centrus Common Stock (as defined in Section 5.3) . All certificates
representing the shares of Centrus Common Stock issued on effectiveness of the
Merger will be endorsed with the following legend pursuant to the Securities Act
in order to reflect that the fact that the shares of Centrus Common Stock will
be issued to the shareholders of Royal Mines pursuant to exemptions or safe
harbours from the registration requirements of the Securities Act:

For holders of Royal Mines Common Stock resident in the United States:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE "ACT"), AND HAVE BEEN ISSUED IN RELIANCE UPON AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT PROVIDED BY REGULATION D
PROMULGATED UNDER THE ACT. SUCH SECURITIES MAY NOT BE REOFFERED FOR SALE OR
RESOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
UNDER THE ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE
ACT.”

For holders of Royal Mines Common Stock resident outside the United States:

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE "ACT"), AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION FROM
THE REGISTRATION REQUIREMENTS OF THE ACT PROVIDED BY REGULATION S PROMULGATED
UNDER THE ACT. SUCH SECURITIES MAY NOT BE REOFFERED FOR SALE OR RESOLD OR
OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S,
PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE ACT, OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM REGISTRATION UNDER THE ACT. HEDGING TRANSACTIONS INVOLVING THE
SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE ACT.”

               2.9                Stock Certificate Conversion Procedure. After
the Effective Time, each holder of Royal Mines Common Stock will be entitled to
exchange his, her, or its certificate representing the Royal Mines Common Stock
(“Royal Mines Stock Certificate”) for a certificate representing the number of
shares of Centrus Common Stock into which the number of shares of Royal Mines
Common Stock previously represented by such certificate surrendered have been
converted pursuant to Section 2.8 of this Agreement. Each holder of Royal Mines
Common Stock may exchange his, her or its Royal Mines Stock Certificate by
delivering such Royal Mines Stock Certificate to Centrus duly endorsed in blank
(or accompanied by duly executed stock powers duly endorsed in blank), in each
case in proper form for transfer, with signatures guaranteed, and, if
applicable, with all stock transfer and any other required documentary stamps
affixed thereto and with appropriate instructions to allow the transfer agent to
issue certificates for the Centrus Common Stock to the holder thereof together
with: (i) a Regulation S Investment Letter (if such holder is resident outside
of the United States), a copy of which is attached hereto in Schedule 2.9A, or
(ii) a Regulation D Investment Letter (if such holder is resident in the United
States), a copy of which is attached hereto in Schedule 2.9B. Until surrendered
as contemplated by this

4

--------------------------------------------------------------------------------

Section 2.9, each Royal Mines Stock Certificate will be deemed at any time after
the Effective Time to represent only the right to receive Centrus Common Stock
certificates representing the number of whole shares of Centrus Common Stock
into which the shares of Royal Mines Common Stock formerly represented by such
certificate have been converted. Upon receipt of such duly endorsed Royal Mines
Stock Certificates, Centrus will cause the issuance of the number of shares of
Centrus Common Stock as converted pursuant to Section 2.8 of this Agreement.

               2.10                Appraisal Rights. Notwithstanding any
provision of this Agreement to the contrary, shares of Royal Mines Common Stock
(the “Dissenting Shares”) that are issued and outstanding immediately prior to
the Effective Time and held by stockholders who did not vote in favor of the
Merger and who comply with all of the relevant provisions of Sections 92A.300 to
92A.500 of Nevada Law (the “Dissenting Stockholders”) will not be converted into
or be exchangeable for the right to receive Centrus Common Stock, unless and
until such holders have failed to perfect or have effectively withdrawn or lost
their rights to appraisal under Nevada Law. Royal Mines will give Centrus (i)
immediate oral notice followed by prompt written notice of any written demands
for appraisal of any shares of Royal Mines Common Stock, attempted withdrawals
of any such demands and any other instruments served pursuant to Nevada Law and
received by Royal Mines relating to stockholders' rights of appraisal, and (ii)
will keep Centrus informed of the status of all negotiations and proceedings
with respect to demands for appraisal under Nevada Law. If any Dissenting
Stockholder fails to perfect or will have effectively withdrawn or lost the
right to appraisal, the shares of Royal Mines Common Stock held by such
Dissenting Stockholder will thereupon be treated as though such shares had been
converted into the right to receive Centrus Common Stock pursuant to Section 2.8
of this Agreement.

               2.11                No Further Ownership Rights in Royal Mines
Common Stock. The promise to exchange the Royal Mines Common Stock for shares of
Centrus Common Stock in accordance with the terms of this Agreement will be
deemed to have been given in full satisfaction of all rights pertaining to the
Royal Mines Common Stock, and there will be no further registration of transfers
on the stock transfer books of Royal Mines of the shares of Royal Mines Common
Stock that were outstanding immediately prior to the Effective Time. From and
after the Effective Time, the holders of Royal Mines Common Stock outstanding
immediately prior to the Effective Time will cease to have any rights with
respect to such Royal Mines Common Stock, except as otherwise provided in this
Agreement or by law.

               2.12                Distributions with Respect to Unsurrendered
Royal Mines Common Stock. No dividends or other distributions by Centrus with a
record date after the Effective Time will be paid to the holder of any
unsurrendered Royal Mines Stock Certificate until the surrender of such Royal
Mines Stock Certificate in accordance with Section 2.9 of this Agreement.
Following surrender of any such Royal Mines Stock Certificate, Centrus will pay
to the holder of the Centrus Common Stock certificate issued in exchange the
Royal Mines Stock Certificate, without interest, (i) at the time of such
surrender, the amount of any dividends or other distributions with a record date
after the Effective Time and paid before the time of such surrender with respect
to such Centrus Common Stock which such holder is entitled pursuant to Section
2.8 of this Agreement, and (ii) at the appropriate payment date, the amount of
any dividends or other distributions with a record date after the Effective Time
but prior to such surrender and with a payment date subsequent to such surrender
payable with respect to such Centrus Common Stock.

               2.13                No Liability. Neither Centrus, Centrus Sub,
nor the Surviving Corporation will be liable to any person in respect of shares
of Royal Mines Common Stock, or dividends or distributions with respect thereto,
pursuant to any applicable abandoned property, escheat or similar law. If any
Royal Mines Stock Certificate has not have been surrendered prior to seven years
after the Effective Time (or immediately prior to such earlier date on which any
Royal Mines Stock Certificate, or any dividends or distributions payable to the
holder of such Royal Mines Stock Certificate would otherwise escheat to or
become the property of any governmental body or authority), any such Centrus
Common Stock, dividends or distributions in respect of such Royal Mines Stock
Certificate will, to the extent permitted by applicable law, become the property
of the Surviving Corporation, free and clear of all claims or interest of any
person previously entitled to such certificate

5

--------------------------------------------------------------------------------

               2.14                Lost, Stolen or Destroyed Certificates. If
any certificate representing Royal Mines Common Stock has been lost, stolen or
destroyed, upon the making of an affidavit of that fact by the person claiming
such certificate or agreement to be lost, stolen or destroyed and, if required
by Centrus, the posting by such person of a bond in such reasonable amount as
Centrus may direct as indemnity against any claim that may be made against it
with respect to such certificate, Centrus will cause to be issued in exchange
for such lost, stolen or destroyed certificate, the applicable Centrus Common
Stock deliverable in respect thereof, pursuant to Section 2.8 of this Agreement.

ARTICLE 3.
REPRESENTATIONS AND WARRANTIES OF
ROYAL MINES

               Royal Mines represents and warrants to Centrus and Centrus Sub,
and acknowledges that Centrus and Centrus Sub are relying upon such
representations and warranties, in connection with the execution, delivery and
performance of this Agreement, notwithstanding any investigation made by or on
behalf of Centrus or Centrus Sub, as follows:

               3.1                Organization and Good Standing. Royal Mines is
a corporation duly organized, validly existing and in good standing under the
laws of the State of Nevada and has all requisite corporate power and authority
to own, lease and to carry on its business as now being conducted. Royal Mines
is duly qualified to do business and is in good standing as a foreign
corporation in each of the jurisdictions in which it owns property, leases
property, does business, or is otherwise required to do so, where the failure to
be so qualified would have a material adverse effect on the business of Royal
Mines taken as a whole.

               3.2                Authority. Royal Mines has all requisite
corporate power and authority to execute and deliver this Agreement and any
other document contemplated by this Agreement (collectively, the “Royal Mines
Merger Documents”) to be signed by Royal Mines and to perform its obligations
thereunder and to consummate the Merger contemplated thereby. The execution and
delivery of each of the Royal Mines Merger Documents by Royal Mines and the
consummation of the Merger contemplated thereby have been duly authorized by its
Board of Directors. No other corporate or shareholder proceedings on the part of
Royal Mines are necessary to authorize such documents or to consummate the
Merger contemplated thereby other than the approval of the shareholders of Royal
Mines of the Merger. This Agreement has been, and the other Royal Mines Merger
Documents when executed and delivered by Royal Mines as contemplated by this
Agreement will be, duly executed and delivered by Royal Mines and this Agreement
is, and the other Royal Mines Merger Documents when executed and delivered by
Royal Mines as contemplated hereby will be, the valid and binding obligation of
Royal Mines enforceable in accordance with their respective terms, except (1) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors' rights
generally, (2) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies, and (3) as limited
by public policy.

               3.3                Capitalization of Royal Mines. The entire
authorized capital stock and other equity securities of Royal Mines consists of
an aggregate of 200,000,000 shares comprised of 100,000,000 shares of common
stock, par value $0.001 per share (“Royal Mines Common Stock”) and 100,000,000
shares of preferred stock, par value $0.001 per share. There are 32,183,326
shares of Royal Mines Common Stock and no shares of preferred stock issued and
outstanding as of the date of this Agreement. All of the issued and outstanding
shares of Royal Mines Common Stock have been duly authorized, are validly
issued, were not issued in violation of any pre-emptive rights and are fully
paid and non-assessable, are not subject to pre-emptive rights and were issued
in full compliance with all federal, state, and local laws, rules and
regulations. Except as set out in Schedule 3.3, there are no outstanding
options, warrants, subscriptions, conversion rights, or other rights,
agreements, or commitments obligating Royal Mines to issue any additional shares
of Royal Mines Common Stock, or any other securities convertible into,

6

--------------------------------------------------------------------------------

exchangeable for, or evidencing the right to subscribe for or acquire from Royal
Mines any shares of Royal Mines Common Stock. There are no agreements purporting
to restrict the transfer of the Royal Mines Common Stock, no voting agreements,
voting trusts, or other arrangements restricting or affecting the voting of the
Royal Mines Common Stock.

               3.4                No Subsidiaries. Royal Mines does not have any
subsidiaries other than Royal Reclamation And Mining LLC, or agreements of any
nature to acquire any subsidiary or, except as disclosed in Schedule 3.4, to
acquire or lease any other business operations and will not prior to the Closing
Date acquire, or agree to acquire, any subsidiary or business without the prior
written consent of Centrus.

               3.5                Non-contravention. Neither the execution,
delivery and performance of this Agreement, nor the consummation of the Merger,
will:

                                    (1) conflict with, result in a violation of,
cause a default under (with or without notice, lapse of time or both) or give
rise to a right of termination, amendment, cancellation or acceleration of any
obligation contained in or the loss of any material benefit under, or result in
the creation of any lien, security interest, charge or encumbrance upon any of
the material properties or assets of Royal Mines under any term, condition or
provision of any loan or credit agreement, note, debenture, bond, mortgage,
indenture, lease or other agreement, instrument, permit, license, judgment,
order, decree, statute, law, ordinance, rule or regulation applicable to Royal
Mines, or any of its respective property or assets;

                                     (2) violate any provision of the articles
of incorporation or bylaws of Royal Mines; or

                                     (3) violate any order, writ, injunction,
decree, statute, rule, or regulation of any court or governmental or regulatory
authority applicable to Royal Mines or any of its respective property or assets.

               3.6                Actions and Proceedings. There is no claim,
charge, arbitration, grievance, action, suit, investigation or proceeding by or
before any court, arbiter, administrative agency or other governmental authority
now pending or, to the best knowledge of Royal Mines or the Principal
Shareholder, threatened against Royal Mines or which involves any of the
business, or the properties or assets of Royal Mines that, if adversely resolved
or determined, would have a material adverse effect on the business, operations,
assets, properties, prospects, or conditions of Royal Mines taken as a whole (a
“Royal Mines Material Adverse Effect”). There is no reasonable basis for any
claim or action that, based upon the likelihood of its being asserted and its
success if asserted, would have such a Royal Mines Material Adverse Effect.

               3.7                Compliance.

                                   (a)                Royal Mines is in
compliance with, is not in default or violation in any material respect under,
and has not been charged with or received any notice at any time of any material
violation by it of, any statute, law, ordinance, regulation, rule, decree or
other applicable regulation to the business or operations of Royal Mines;

                                   (b)                Royal Mines is not subject
to any judgment, order or decree entered in any lawsuit or proceeding applicable
to its business and operations that would constitute a Royal Mines Material
Adverse Effect;

                                   (c)                Royal Mines has duly filed
all reports and returns required to be filed by it with governmental authorities
and has obtained all governmental permits and other governmental consents,
except as may be required after the execution of this Agreement. All of such
permits and consents are in full force and effect, and no proceedings for the
suspension or cancellation of any of them, and no investigation relating to any
of them, is pending or to the best knowledge of Royal Mines, threatened,

7

--------------------------------------------------------------------------------

and none of them will be adversely affected by the consummation of the Merger
contemplated hereby; and

                                   (d)                Royal Mines has operated
in material compliance with all laws, rules, statutes, ordinances, orders and
regulations applicable to its business. Royal Mines has not received any notice
of any violation thereof, nor is Royal Mines aware of any valid basis therefore.

               3.8                Filings, Consents and Approvals. Other than
the approval of holders owning a majority of the Royal Mines Common Stock, no
filing or registration with, no notice to and no permit, authorization, consent,
or approval of any public or governmental body or authority or other person or
entity is necessary for the consummation by Royal Mines of the Merger
contemplated by this Agreement or to enable Centrus to continue to conduct Royal
Mines’s business after the Closing Date in a manner which is consistent with
that in which it is presently conducted.

               3.9                Financial Representations. Attached to this
Agreement as Schedule 3.9 are true, correct, and complete copies of unaudited
balance sheets for Royal Mines dated as of April 30, 2007, together with related
statements of operations and deficit, statements of shareholders’ deficiency
(equity), for the periods then ended (collectively, the “Financial Statements”).
The Financial Statements (a) are in accordance with the books and records of
Royal Mines, (b) present fairly the financial condition of Royal Mines as of the
respective dates indicated and the results of operations for such periods, and
(c) have been prepared in accordance with GAAP. Royal Mines has not received any
advice or notification from its independent certified public accountants that
Royal Mines has used any improper accounting practice that would have the effect
of not reflecting or incorrectly reflecting in the Financial Statements or the
books and records of Royal Mines, any properties, assets, liabilities, revenues,
or expenses. The books, records, and accounts of Royal Mines accurately and
fairly reflect, in reasonable detail, the Merger, assets, and liabilities of
Royal Mines. Royal Mines has not engaged in any transaction, maintained any bank
account, or used any funds of Royal Mines, except for transactions, bank
accounts, and funds which have been and are reflected in the normally maintained
books and records of Royal Mines.

               3.10                Undisclosed Liabilities. Except as set forth
in Schedule 3.10, Royal Mines has no liabilities or obligations either direct or
indirect, matured or unmatured, absolute, contingent or otherwise, which:

                                   (a)                are not set forth in the
Financial Statements or have not heretofore been paid or discharged;

                                   (b)                did not arise in the
regular and ordinary course of business under any agreement, contract,
commitment, lease or plan specifically disclosed (or are not required to be
disclosed in accordance with GAAP); or

                                   (c)                have not been incurred in
amounts and pursuant to practices consistent with past business practice, in or
as a result of the regular and ordinary course of its business since the date of
the last Financial Statements.

               For purposes of this Agreement, the term “liabilities” includes,
any direct or indirect indebtedness, guaranty, endorsement, claim, loss, damage,
deficiency, cost, expense, obligation or responsibility, fixed or unfixed, known
or unknown, asserted choate or inchoate, liquidated or unliquidated, secured or
unsecured.

               3.11                Tax Matters.

                                   (a)                As of the date hereof, (i)
Royal Mines has timely filed all tax returns in connection with any Taxes which
are required to be filed on or prior to the date hereof, taking into

8

--------------------------------------------------------------------------------

account any extensions of the filing deadlines which have been validly granted
to them; and (ii) all such returns are true and correct in all material
respects.

                                   (b)                Royal Mines has paid all
Taxes that have become or are due with respect to any period ended on or prior
to the date hereof, and has established an adequate reserve therefore on its
balance sheet for those Taxes not yet due and payable, except for any Taxes the
nonpayment of which will not have a Royal Mines Material Adverse Effect.

                                   (c)                Royal Mines is not
presently under and has not received notice of, any contemplated investigation
or audit by the Internal Revenue Service or any foreign or state taxing
authority concerning any fiscal year or period ended prior to the date hereof.

                                   (d)                All Taxes required to be
withheld on or prior to the date hereof from employees for income Taxes, social
security Taxes, unemployment Taxes and other similar withholding Taxes have been
properly withheld and, if required on or prior to the date hereof, have been
deposited with the appropriate governmental agency.

3.12 Changes. Since April 30, 2007, Royal Mines has not:

                                   (a)                incurred any liabilities,
other than liabilities incurred in the ordinary course of business consistent
with past practice, or discharged or satisfied any lien or encumbrance, or paid
any liabilities, other than in the ordinary course of business consistent with
past practice, or failed to pay or discharge when due any liabilities of which
the failure to pay or discharge has caused or will cause any material damage or
risk of material loss to it or any of its assets or properties;

                                   (b)                sold, encumbered, assigned
or transferred any fixed assets or properties which would have been included in
the assets of Royal Mines if the closing had been held on April 30, 2007 or on
any date since then, except for ordinary course of business transactions
consistent with past practice;

                                   (c)                created, incurred, assumed
or guaranteed any indebtedness for money borrowed, or mortgaged, pledged or
subjected any of the assets or properties of Royal Mines to any mortgage, lien,
pledge, security interest, conditional sales contract or other encumbrance of
any nature whatsoever;

                                   (d)                made or suffered any
amendment or termination of any material agreement, contract, commitment, lease
or plan to which it is a party or by which it is bound, or cancelled, modified
or waived any substantial debts or claims held by it or waived any rights of
substantial value, whether or not in the ordinary course of business;

                                   (e)                declared, set aside or
paid any dividend or made or agreed to make any other distribution or payment in
respect of its capital shares or redeemed, purchased or otherwise acquired or
agreed to redeem, purchase or acquire any of its capital shares or equity
securities;

                                   (f)                suffered any damage,
destruction or loss, whether or not covered by insurance, materially and
adversely its business, operations, assets, properties or prospects;

                                   (g)                suffered any material
adverse change in its business, operations, assets, properties, prospects or
condition (financial or otherwise);

                                   (h)                received notice or had
knowledge of any actual or threatened labor trouble, termination, resignation,
strike or other occurrence, event or condition of any similar character which
has had or might have an adverse effect on its business, operations, assets,
properties or prospects;

9

--------------------------------------------------------------------------------

                                   (i)                made commitments or
agreements for capital expenditures or capital additions or betterments
exceeding in the aggregate $50,000, except such as may be involved in ordinary
repair, maintenance or replacement of its assets;

                                   (j)                other than in the ordinary
course of business, increase the salaries or other compensation of, or made any
advance (excluding advances for ordinary and necessary business expenses) or
loan to, any of its employees or made any increase in, or any addition to, other
benefits to which any of its employees may be entitled;

                                   (k)               changed any of the
accounting principles followed or the methods of applying such principles;

                                   (l)               entered into any
transaction other than in the ordinary course of business consistent with past
practice; or

                                   (m)               agreed, whether in writing
or orally, to do any of the foregoing.

               3.13                Personal Property. Royal Mines does not own
or lease any furniture, fixtures or other tangible personal property.

               3.14                Employees and Consultants. All employees and
consultants of Royal Mines have been paid all salaries, wages, income and any
other sum due and owing to them by Royal Mines as at the end of the most recent
completed pay period. Royal Mines is not aware of any labor conflict with any of
Royal Mines employees that might reasonably be expected to have a Royal Mines
Material Adverse Effect. Except as disclosed in Schedule 3.14, Royal Mines has
not entered into any written contracts of employment or material consulting
agreements. All amounts required to be withheld by Royal Mines from employees’
salaries or wages and paid to any governmental or taxing authority have been so
withheld and paid. No employee of Royal Mines is in violation of any term of any
employment contract, non-disclosure agreement, non-competition agreement or any
other contract or agreement relating to the relationship of such employee with
Royal Mines or any other nature of the business conducted or to be conducted by
Royal Mines or the Surviving Corporation.

               3.15                Intellectual Property. Royal Mines owns the
intellectual property described in Schedule 3.15.

               3.16                Real Property. Except as described in
Schedule 3.16, Royal Mines does not lease or own any real property.

               3.17                Material Contracts and Transactions. Schedule
3.17 contains a list of all material contracts, agreements, licenses, permits,
arrangements, commitments, instruments, understandings or contracts, whether
written or oral, express or implied, contingent, fixed or otherwise, to which
Royal Mines is a party (collectively, the “Contracts”).

  (a)

Except as listed on Schedule 3.17, Royal Mines is not a party to any written or
oral:

          (1)

agreement for the purchase, sale or lease of any capital assets, or continuing
contracts for the purchase or lease of any materials, supplies, equipment, real
property or services;

          (2)

agreement regarding, sales agency, distributorship, or the payment of
commissions;

          (3)

except as listed on Schedule 3.14, agreement for the employment or consultancy
of any person or entity;

10

--------------------------------------------------------------------------------


  (4)

note, debenture, bond, trust agreement, letter of credit agreement loan
agreement, or other contract or commitment for the borrowing or lending of
money, or agreement or arrangement for a line of credit or guarantee, pledge, or
undertaking of the indebtedness of any other person;

        (5)

agreement, contract, or commitment for any charitable or political contribution;

        (6)

agreement, contract, or commitment limiting or restraining Royal Mines, their
business or any successor thereto from engaging or competing in any manner or in
any business or from hiring any employees, nor is any employee of Royal Mines
subject to any such agreement, contract, or commitment;

        (7)

material agreement, contract, or commitment not made in the ordinary course of
business;

        (8)

except as disclosed in Schedule 3.4, agreement establishing or providing for any
joint venture, partnership, or similar arrangement with any other person or
entity;

        (9)

agreement, contract or understanding containing a “change in control,” or
similar provision; or

        (10)

power of attorney or similar authority to act.

               (b)                Each Contract is in full force and effect, and
there exists no material breach or violation of or default by Royal Mines under
any Contract, or any event that with notice or the lapse of time, or both, will
create a material breach or violation thereof or default under any Contract by
Royal Mines. The continuation, validity, and effectiveness of each Contract will
in no way be affected by the consummation of the Merger contemplated by this
Agreement. Except as listed on Schedule 3.17, there exists no actual or
threatened termination, cancellation, or limitation of, or any amendment,
modification, or change to any Contract. A true, correct and complete copy (and
if oral, a description of material terms) of each Contract, as amended to date,
has been furnished to Centrus.

               3.18                Certain Transactions. Royal Mines is not
indebted, directly or indirectly, to any of its officers, directors or
shareholders or to their respective spouses or children, in any amount
whatsoever and Royal Mines is not a guarantor or indemnitor of any indebtedness
of any other person, firm or corporation.

               3.19                No Brokers. Royal Mines has not incurred any
obligation or liability to any party for any brokerage fees, agent's
commissions, or finder's fees in connection with the Merger contemplated by this
Agreement for which Centrus would be responsible.

               3.20                Minute Books. The minute books of Royal Mines
provided to Centrus contain a complete summary of all meetings of directors and
shareholders since the time of incorporation of such entity and reflect all
transactions referred to in such minutes accurately in all material respects.

               3.21                Completeness of Disclosure. No representation
or warranty by Royal Mines in this Agreement nor any certificate, schedule,
statement, document or instrument furnished or to be furnished to Centrus
pursuant hereto contains or will contain any untrue statement of a material fact
or omits or will omit to state a material fact required to be stated herein or
therein or necessary to make any statement herein or therein not materially
misleading.

11

--------------------------------------------------------------------------------

ARTICLE 4.
COVENANTS, REPRESENTATIONS AND WARRANTIES
OF THE PRINCIPAL SHAREHOLDER

The Principal Shareholder covenants with and represents and warrants to Royal
Mines as follows, and acknowledges that Royal Mines is relying upon such
covenants, representations and warranties in connection with the merger of Royal
Mines with Centrus Sub, as follows:

               4.1                The Principal Shareholder is the legal and
beneficial owner of 25,500,000 shares of common stock of Centrus.

               4.2                No person, firm or corporation has any
agreement or option or any right or privilege (whether by law, pre-emptive or
contractual) capable of becoming an agreement or option for the purchase from
the Principal Shareholder of any of the shares of Centrus held by the Principal
Shareholder.

               4.3                This Agreement has been duly authorized,
validly executed and delivered by the Principal Shareholder.

ARTICLE 5.
REPRESENTATIONS AND WARRANTIES
OF CENTRUS

               Centrus and Centrus Sub jointly and severally represent and
warrant to Royal Mines and acknowledge that Royal Mines is relying upon such
representations and warranties in connection with the execution, delivery and
performance of this Agreement, notwithstanding any investigation made by or on
behalf of Royal Mines, as follows:

               5.1                Organization and Good Standing. Centrus and
Centrus Sub are each duly organized, validly existing and in good standing under
the laws of Nevada and have all requisite corporate power and authority to own,
lease and to carry on its respective businesses as now being conducted. Centrus
is duly qualified to do business and is in good standing as foreign corporations
in each of the jurisdictions in which it owns property, leases property, does
business, or is otherwise required to do so, where the failure to be so
qualified would have a material adverse effect on the businesses, operations, or
financial condition of Centrus. Centrus Sub has not carried on any business or
acquired any assets or incurred any liabilities since its incorporation, other
than by reason of execution of this Agreement.

               5.2                Authority. Centrus and Centrus Sub have all
requisite corporate power and authority to execute and deliver this Agreement
and any other document contemplated by this Agreement (collectively, the
“Centrus Merger Documents”) to be signed by Centrus and Centrus Sub and to
perform their obligations thereunder and to consummate the Merger contemplated
thereby. The execution and delivery of each of the Centrus Merger Documents by
Centrus and Centrus Sub and the consummation by Centrus and Centrus Sub of the
Merger contemplated thereby have been duly authorized by their respective Board
of Directors and no other corporate or shareholder proceedings on the part of
Centrus or Centrus Sub are necessary to authorize such documents or to
consummate the Merger contemplated thereby. This Agreement has been, and the
other Centrus Merger Documents when executed and delivered by Centrus and
Centrus Sub as contemplated by this Agreement will be, duly executed and
delivered by Centrus and Centrus Sub and this Agreement is, and the other
Centrus Merger Documents when executed and delivered by Centrus and Centrus Sub,
as contemplated hereby will be, the valid and binding obligations of Centrus and
Centrus Sub enforceable in accordance with their respective terms, except (1) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors' rights
generally, (2) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies, and (3) as limited
by public policy.

12

--------------------------------------------------------------------------------

               5.3                Capitalization of Centrus. The entire
authorized capital stock of Centrus consists of an aggregate of 400,000,000
shares comprised of 300,000,000 shares of common stock, par value $0.001 (the
“Centrus Common Stock”) and 100,000,000 shares of preferred stock, par value
$0.001 per share. There are 37,468,926 shares of Centrus Common Stock and no
shares of preferred stock issued and outstanding as of the date of this
Agreement. All of the issued and outstanding shares of Centrus Common Stock have
been duly authorized, are validly issued, were not issued in violation of any
pre-emptive rights and are fully paid and non-assessable, are not subject to
pre-emptive rights and were issued in full compliance with all federal, state,
and local laws, rules and regulations. There are no outstanding options,
warrants, subscriptions, phantom shares, conversion rights, or other rights,
agreements, or commitments obligating Centrus to issue any additional shares of
Centrus Common Stock, or any other securities convertible into, exchangeable
for, or evidencing the right to subscribe for or acquire from Centrus any shares
of Centrus Common Stock. There are no agreements purporting to restrict the
transfer of the Centrus Common Stock, no voting agreements, voting trusts, or
other arrangements restricting or affecting the voting of the Centrus Common
Stock.

               5.4                Capitalization of Centrus Sub. The entire
authorized capital stock and other equity securities of Centrus Sub (“Centrus
Sub Stock”) consists of 75,000,000 shares of common stock, par value $0.001 per
share. There are 1,000 shares of Centrus Sub Stock issued and outstanding as of
the date of this Agreement. All of the issued and outstanding shares of Centrus
Sub Stock have been duly authorized, are validly issued, were not issued in
violation of any pre-emptive rights and are fully paid and non-assessable, are
not subject to pre-emptive rights and were issued in full compliance with all
federal, state, and local laws, rules and regulations. There are no outstanding
options, warrants, subscriptions, phantom shares, conversion rights, or other
rights, agreements, or commitments obligating Centrus Sub to issue any
additional shares of Centrus Sub Stock, or any other securities convertible
into, exchangeable for, or evidencing the right to subscribe for or acquire from
Centrus any shares of Centrus Sub Stock. There are no agreements purporting to
restrict the transfer of the Centrus Common Stock, no voting agreements, voting
trusts, or other arrangements restricting or affecting the voting of the Centrus
Common Stock.

               5.5                Validity of Centrus Common Stock Issuable upon
the Merger. The shares of Centrus Common Stock to be issued upon consummation of
the Merger in accordance with this Agreement will, upon issuance, have been duly
and validly authorized and, when so issued in accordance with the terms of this
Agreement, will be duly and validly issued, fully paid and non-assessable.

               5.6                Actions and Proceedings. There is no claim,
charge, arbitration, grievance, action, suit, investigation or proceeding by or
before any court, arbiter, administrative agency or other governmental authority
now pending or, to the best knowledge of Centrus or Centrus Sub, threatened
against Centrus or Centrus Sub which involves any of the business, or the
properties or assets of Centrus or Centrus Sub that, if adversely resolved or
determined, would have a material adverse effect on the business, operations,
assets, properties, prospects or conditions of Centrus or Centrus Sub taken as a
whole. There is no reasonable basis for any claim or action that, based upon the
likelihood of its being asserted and its success if asserted, would have such a
material adverse effect.

               5.7                SEC Filings. Centrus has furnished or made
available to Royal Mines a true and complete copy of each report, schedule,
registration statement and proxy statement filed by Centrus with the SEC since
the inception of Centrus (as such documents have since the time of their filing
been amended, the "Centrus SEC Documents"). Centrus has timely filed with the
SEC all documents required to have been filed pursuant to the Securities Act and
the Exchange Act. As of their respective dates, Centrus SEC Documents complied
in all material respects with the requirements of the Securities Act, or the
Exchange Act, as the case may be, and the rules and regulations of the SEC
thereunder applicable to such Centrus SEC Documents, and none of Centrus SEC
Documents contained any untrue statement of a material fact or omitted to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

13

--------------------------------------------------------------------------------

               5.8                Financial Representations. Included with the
Centrus SEC Documents are true, correct, and complete copies of audited balance
sheets for Centrus dated as of April 30, 2007 and 2006, together with related
statements of income, cash flows, and changes in shareholder's equity for the
periods then ended (collectively, the “Centrus Financial Statements”). The
Centrus Financial Statements (a) are in accordance with the books and records of
Centrus, (b) present fairly the financial condition of Centrus as of the
respective dates indicated and the results of operations for such periods, and
(c) have been prepared in accordance with GAAP. Centrus has not received any
advice or notification from its independent certified public accountants that
Centrus has used any improper accounting practice that would have the effect of
not reflecting or incorrectly reflecting in the Centrus Financial Statements or
the books and records of Centrus, any properties, assets, liabilities, revenues,
or expenses. The books, records, and accounts of Centrus accurately and fairly
reflect, in reasonable detail, the Merger, assets, and liabilities of Centrus.
Centrus has not engaged in any transaction, maintained any bank account, or used
any funds of Centrus, except for transactions, bank accounts, and funds which
have been and are reflected in the normally maintained books and records of
Centrus. Centrus Sub has not carried on any business, entered into any
agreements or incurred any liabilities since its incorporation, other than as
expressly contemplated by this Agreement.

               5.9                Undisclosed Liabilities. Centrus has no
liabilities or obligations either direct or indirect, matured or unmatured,
absolute, contingent or otherwise, which:

                              (a)                are not set forth in the
Centrus Financial Statements or have not heretofore been paid or discharged;

                              (b)                did not arise in the regular
and ordinary course of business under any agreement, contract, commitment, lease
or plan specifically disclosed (or are not required to be disclosed in
accordance with GAAP); or

                              (c)                have not been incurred in
amounts and pursuant to practices consistent with past business practice, in or
as a result of the regular and ordinary course of its business since the date of
the last Centrus Financial Statements.

               For purposes of this Agreement, the term “liabilities” includes,
any direct or indirect indebtedness, guaranty, endorsement, claim, loss, damage,
deficiency, cost, expense, obligation or responsibility, fixed or unfixed, known
or unknown, asserted choate or inchoate, liquidated or unliquidated, secured or
unsecured.

               5.10                Certain Changes or Events. Except as and to
the extent disclosed in the Centrus SEC Documents, there has not been (a) a
material adverse effect to the business, operations or financial conditions of
Centrus, or (b) any significant change by Centrus in its accounting methods,
principles or practices.

               5.11                Filings, Consents and Approvals. No filing or
registration with, no notice to and no permit, authorization, consent, or
approval of any public or governmental body or authority or other person or
entity is necessary for the consummation by Centrus and Centrus Sub of the
Merger contemplated by this Agreement to continue to conduct its business after
the Closing Date in a manner which is consistent with that in which it is
presently conducted.

               5.12                Personal Property. There are no material
equipment, furniture, fixtures and other tangible personal property and assets
owned or leased by Centrus or Centrus Sub, except as disclosed in the Centrus
SEC Documents.

               5.13                Employees and Consultants. Neither Centrus
nor Centrus Sub have any employees or consultants, except as disclosed in the
Centrus SEC Documents.

14

--------------------------------------------------------------------------------

               5.14                Material Contracts and Transactions. Other
than as expressly contemplated by this Agreement, there are no material
contracts, agreements, licenses, permits, arrangements, commitments,
instruments, understandings or contracts, whether written or oral, express or
implied, contingent, fixed or otherwise, to which Centrus or Centrus Sub is a
party except as disclosed in the Centrus SEC Documents.

               5.15                No Brokers. Neither Centrus nor Centrus Sub
has incurred any obligation or liability to any party for any brokerage fees,
agent's commissions, or finder's fees in connection with the Merger contemplated
by this Agreement for which Royal Mines would be responsible.

               5.16                Minute Books. The minute books of Centrus
provided to Royal Mines contain a complete summary of all meetings of directors
and shareholders since the time of incorporation of such entity and reflect all
transactions referred to in such minutes accurately in all material respects.

               5.17                Completeness of Disclosure. No representation
or warranty by Centrus or Centrus Sub in this Agreement nor any certificate,
schedule, statement, document or instrument furnished or to be furnished to
Royal Mines pursuant hereto contains or will contain any untrue statement of a
material fact or omits or will omit to state a material fact required to be
stated herein or therein or necessary to make any statement herein or therein
not materially misleading.

ARTICLE 6.
CLOSING CONDITIONS

               6.1                Conditions Precedent to Closing by Centrus and
Centrus Sub. The obligations of Centrus and Centrus Sub to consummate the Merger
is subject to the satisfaction of the conditions set forth below, unless any
such condition is waived Centrus and Centrus Sub at the Closing. The Closing of
the Merger contemplated by this Agreement will be deemed to mean a waiver of all
conditions to Closing. These conditions of closing are for the benefit of
Centrus and Centrus Sub and may be waived by Centrus and Centrus Sub in their
discretion.

                              (a)                Representations and Warranties.
The representations and warranties of Royal Mines set forth in this Agreement
will be true, correct and complete in all respects as of the Closing Date, as
though made on and as of the Closing Date and Royal Mines will have delivered to
Centrus a certificate dated as of the Closing Date, to the effect that the
representations and warranties made by Royal Mines in this Agreement are true
and correct.

                              (b)                Performance. All of the
covenants and obligations that Royal Mines is required to perform or to comply
with pursuant to this Agreement at or prior to the Closing must have been
performed and complied with in all material respects.

                              (c)                Merger Documents. This
Agreement and all other Royal Mines Merger Documents necessary or reasonably
required to consummate the Merger, all in form and substance reasonably
satisfactory to Centrus or Centrus Sub, will have been executed and delivered to
Centrus and Centrus Sub.

                              (d)                Secretary's Certificate – Royal
Mines. Centrus will have received a certificate of the Secretary of Royal Mines
attaching (i) a copy of Royal Mines's articles of incorporation and bylaws, as
amended through the Closing Date certified by the Nevada Secretary of State;
(ii) certified copies of resolutions duly adopted by the Board of Directors of
Royal Mines and the Royal Mines Stockholders approving the execution and
delivery of this Agreement and the other Merger Documents and the consummation
of the Merger and the other transactions contemplated hereby and thereby; and
(iii) a certificate as to the incumbency and signatures of the officers of Royal
Mines executing this Agreement and the Merger Documents executed on the Closing
Date as contemplated by this Agreement.

15

--------------------------------------------------------------------------------

                              (e)                Supplement to Schedules. Any
additional disclosures of Royal Mines made pursuant to Section 7.4 of this
Agreement will be acceptable to Centrus and Centrus Sub in their sole
discretion.

                              (f)                Third Party Consents. Royal
Mines will have received duly executed copies of all third-party consents and
approvals contemplated by the Merger Documents, in form and substance reasonably
satisfactory to Centrus.

                              (g)                No Material Adverse Change. No
Royal Mines Material Adverse Effect will have occurred since the date of this
Agreement.

                              (h)                No Action. No suit, action, or
proceeding will be pending or threatened before any governmental or regulatory
authority wherein an unfavorable judgment, order, decree, stipulation,
injunction or charge would (i) prevent the consummation of any of the Merger
contemplated by this Agreement, or (ii) cause the Merger to be rescinded
following consummation.

                              (i)                Due Diligence Review. Centrus
and Centrus Sub will be reasonably satisfied in all respects with their due
diligence investigation and review of Royal Mines.

                              (j)                Compliance with Securities
Laws. Centrus will have received evidence satisfactory to Centrus that all
shares of Centrus Common Stock issuable in the Merger will be issuable without
registration pursuant to the Securities Act in reliance on the exemptions from
the registration requirements of the Securities Act provided by Rule 506 of
Regulation D or in reliance on the safe harbour from the registration
requirements of the Securities Act provided by Regulation S. In order to
establish the availability of an exemption or safe harbour from the registration
requirements of the Securities Act for each issuance of Centrus Common Stock to
each shareholder of Royal Mines, Royal Mines will deliver to Centrus on Closing
investment representation letters executed by each shareholder of Royal Mines,
other than Dissenting Shareholders as contemplated below:

                                             (i)                each shareholder
of Royal Mines who is not a U.S. Person and who otherwise satisfies the
eligibility requirements for issuance of Centrus Common Stock in accordance with
Rule 903 of Regulation S of the Securities Act will deliver the Regulation S
Investment Letter in a form reasonably acceptable to legal counsel for Centrus
and for Royal Mines; and

                                             (ii)                each
shareholder of Royal Mines resident in the United States will deliver the
Regulation D Investment Letter in a form reasonably acceptable to legal counsel
for Centrus and for Royal Mines.

                              (k) Delivery of Financial Statements. Royal Mines
will have delivered to Centrus such financial statements as, in the opinion of
the auditors for Centrus, are required to permit Centrus to make the necessary
filings under the Exchange Act in connection with the Merger.

                              (l) Exercise of Appraisal Rights. The holders of
no more than two (2%) percent of the issued and outstanding shares of Royal
Mines Common Stock will have exercised appraisal rights under Nevada Law as
Dissenting Shareholders. Royal Mines and Centrus will have resolved all matters
of appraisal and payment under Nevada Law for each Dissenting Shareholder to
Centrus Sub's satisfaction.

               6.2                Conditions Precedent to Closing by Royal
Mines. The obligation of Royal Mines to consummate the Merger is subject to the
satisfaction of the conditions set forth below, unless such condition is waived
by Royal Mines at the Closing. The Closing of the Merger will be deemed to mean
a waiver of all conditions to Closing. These conditions precedent are for the
benefit of Royal Mines and may be waived by Royal Mines in its discretion.

16

--------------------------------------------------------------------------------

                              (a)                Representations and Warranties.
The representations and warranties of Centrus and Centrus Sub and the Principal
Shareholder set forth in this Agreement will be true, correct and complete in
all respects as of the Closing Date, as though made on and as of the Closing
Date and Centrus and Centrus Sub will have delivered to Royal Mines a
certificate dated the Closing Date, to the effect that the representations and
warranties made by Centrus and Centrus Sub in this Agreement are true and
correct.

                              (b)                Performance. All of the
covenants and obligations that Centrus and Centrus Sub are required to perform
or to comply with pursuant to this Agreement at or prior to the Closing must
have been performed and complied with in all material respects. Centrus and
Centrus Sub must have delivered each of the documents required to be delivered
by them pursuant to this Agreement.

                              (c)                Merger Documents. This
Agreement and all Centrus Merger Documents, all in form and substance reasonably
satisfactory to Royal Mines, will have been executed and delivered by Centrus
and Centrus Sub, as applicable.

                              (d)                Secretary's Certificate -
Centrus. Royal Mines will have received a certificate of the Secretary of
Centrus attaching (a) a copy of Centrus’s certificate of incorporation, as
amended through the Closing Date certified by the Secretary of State of the
State of Nevada; (b) a true and correct copy of Centrus’s bylaws, as amended;
(c) certified copies of resolutions duly adopted by the Board of Directors of
Centrus and the sole stockholder of Centrus Sub, approving the execution and
delivery of this Agreement and the other Merger Documents and the consummation
of the Merger and the other transactions contemplated hereby and thereby; and
(d) a certificate as to the incumbency and signatures of the officers of Centrus
executing this Agreement and the Merger Documents executed by Centrus on the
Closing Date as contemplated by this Agreement.

                              (e)                Exercise of Appraisal Rights.
The holders of no more than two (2%) percent of the issued and outstanding
shares of Royal Mines Common Stock will have exercised appraisal rights under
Nevada Law as Dissenting Shareholders. Royal Mines and Centrus will have
resolved all matters of appraisal and payment under Nevada Law for each
Dissenting Shareholder to Royal Mines's satisfaction.

                              (f)                Supplement to Schedules. Any
additional disclosures of Centrus made pursuant to Section 7.4 of this Agreement
will be acceptable to Royal Mines in its sole discretion.

                              (g)                Third Party Consents. Centrus
and Centrus Sub will have obtained duly executed copies of all third-party
consents and approvals contemplated by the Merger documents, in form and
substance reasonably satisfactory to Royal Mines.

                              (h)                No Material Adverse. No event
will have occurred since the date of this Agreement that has had a material
adverse effect on the business, operations, assets, properties, prospects or
conditions of Centrus and Centrus Sub taken as a whole.

                              (i)                No Action. No suit, action, or
proceeding will be pending or threatened before any governmental or regulatory
authority wherein an unfavorable judgment, order, decree, stipulation,
injunction or charge would (i) prevent consummation of any of the Merger
contemplated by this Agreement; or (ii) cause the Merger to be rescinded
following consummation.

                              (j)                Schedule 14F Filing. Centrus
will have made the filing required by Paragraph 7.10.              

                              (k)                Cancellation of Control Shares.
The Principal Shareholder will have surrendered 23,500,000 shares of Centrus
Common Stock owned by him to Centrus for cancellation in consideration of
payment by Centrus of $0.001 per share for an aggregate consideration of
$23,500.00.

17

--------------------------------------------------------------------------------

ARTICLE 7.
ADDITIONAL COVENANTS OF THE PARTIES

               7.1                Access and Investigation. Between the date of
this Agreement and the Closing Date, Royal Mines, on the one hand, and Centrus,
on the other hand, will, and will cause each of their respective representatives
to, (a) afford the other and its representatives full and free access to its
personnel, properties, contracts, books and records, and other documents and
data, (b) furnish the other and its representatives with copies of all such
contracts, books and records, and other existing documents and data as required
by this Agreement and as the other may otherwise reasonably request, and (c)
furnish the other and its representatives with such additional financial,
operating, and other data and information as the other may reasonably request.
All of such access, investigation and communication by a party and its
representatives will be conducted during normal business hours and in a manner
designed not to interfere unduly with the normal business operations of the
other party. Each party will instruct its auditors to cooperate with the other
party and its representatives in connection with such investigations.

               7.2                Confidentiality. All information regarding the
business of Royal Mines including, without limitation, financial information
that Royal Mines provides to Centrus during Centrus’s due diligence
investigation of Royal Mines will be kept in strict confidence by Centrus and
will not be used (except in connection with due diligence), dealt with,
exploited or commercialized by Centrus or disclosed to any third party (other
than Centrus’s professional accounting and legal advisors) without the prior
written consent of Royal Mines. If the Merger contemplated by this Agreement
does not proceed for any reason, then upon receipt of a written request from the
Royal Mines, Centrus will immediately return to Royal Mines any information
received regarding Royal Mines’s business. Likewise, all information regarding
the business of Centrus including, without limitation, financial information
that Centrus provides to Royal Mines during its due diligence investigation of
Centrus will be kept in strict confidence by Royal Mines and will not be used
(except in connection with due diligence), dealt with, exploited or
commercialized by Royal Mines or disclosed to any third party (other than Royal
Mines’s professional accounting and legal advisors) without Centrus’s prior
written consent. If the Merger contemplated by this Agreement do not proceed for
any reason, then upon receipt of a written request from Centrus, Royal Mines
will immediately return to Centrus (or as directed by Centrus) any information
received regarding Centrus’s business.

               7.3                Notification. Between the date of this
Agreement and the Closing Date, each of the parties to this Agreement will
promptly notify the other parties in writing if it becomes aware of any fact or
condition that causes or constitutes a material breach of any of its
representations and warranties as of the date of this Agreement, if it becomes
aware of the occurrence after the date of this Agreement of any fact or
condition that would cause or constitute a material breach of any such
representation or warranty had such representation or warranty been made as of
the time of occurrence or discovery of such fact or condition. Should any such
fact or condition require any change in the Schedules relating to such party,
such party will promptly deliver to the other parties a supplement to the
Schedules specifying such change. During the same period, each party will
promptly notify the other parties of the occurrence of any material breach of
any of its covenant in this Agreement or of the occurrence of any event that may
make the satisfaction of such conditions impossible or unlikely.

               7.4                Exclusivity. Until such time, if any, as this
Agreement is terminated pursuant to this Agreement, Royal Mines will not,
directly or indirectly solicit, initiate, entertain or accept any inquiries or
proposals from, discuss or negotiate with, provide any non-public information
to, or consider the merits of any unsolicited inquiries or proposals from, any
person or entity (other than Centrus) relating to any transaction involving the
sale of the business or assets (other than in the ordinary course of business),
or any of the capital stock of Royal Mines, or any merger, consolidation,
business combination, or similar transaction.

18

--------------------------------------------------------------------------------

               7.5                Conduct of Royal Mines Business Prior to
Closing. From the date of this Agreement to the Closing Date, and except to the
extent that Centrus otherwise consents in writing, Royal Mines will operate its
business substantially as presently operated and only in the ordinary course and
in compliance with all applicable laws, and use its best efforts to preserve
intact its good reputation and present business organization and to preserve its
relationships with persons having business dealings with it.

               7.6                Certain Acts Prohibited - Royal Mines. Except
as expressly contemplated by this Agreement, between the date of this Agreement
and the Closing Date, Royal Mines will not, without the prior written consent of
Centrus:

                              (a)                amend its articles of
incorporation, bylaws or other organizational documents;

                              (b)                incur any liability or
obligation other than in the ordinary course of business or encumber or permit
the encumbrance of any properties or assets of Royal Mines, except as disclosed
in a Schedule to this Agreement;

                              (c)                dispose of or contract to
dispose of any Royal Mines property or assets except in the ordinary course of
business consistent with past practice;

                              (d)                issue, deliver, sell, pledge or
otherwise encumber or subject to any lien any shares of the Royal Mines Common
Stock, or any rights, warrants or options to acquire, any such shares, voting
securities or convertible securities;

                              (e)                (i) declare, set aside or pay
any dividends on, or make any other distributions in respect of the Royal Mines
Common Stock, or (ii) split, combine or reclassify any Royal Mines Common Stock
or issue or authorize the issuance of any other securities in respect of, in
lieu of or in substitution for shares of Royal Mines Common Stock; or

                              (f)                materially increase benefits or
compensation expenses of Royal Mines, other than as contemplated by the terms of
any employment agreement in existence on the date of this Agreement, increase
the cash compensation of any director, executive officer or other key employee
or pay any benefit or amount not required by a Plan or arrangement as in effect
on the date of this Agreement to any such person.

               7.7                Certain Acts Prohibited - Centrus. Except as
expressly contemplated by this Agreement, between the date of this Agreement and
the Closing Date, Centrus will not, without the prior written consent of Royal
Mines:

                              (a) amend its articles of incorporation, bylaws or
other organizational documents;

                              (b) incur any liability or obligation other than
in the ordinary course of business or encumber or permit the encumbrance of any
properties or assets of Centrus, except as disclosed in a Schedule to this
Agreement;

                              (c) dispose of or contract to dispose of any
Centrus property or assets except in the ordinary course of business consistent
with past practice;

                              (d) issue or sell shares of Centrus Common Stock,
or any rights, warrants or options to acquire, any such shares, voting
securities or convertible securities, other than in the Centrus Private
Placement;

                              (e) (i) declare, set aside or pay any dividends
on, or make any other distributions in respect of the Centrus Common Stock, or
(ii) split, combine or reclassify any Centrus Common Stock or

19

--------------------------------------------------------------------------------

issue or authorize the issuance of any other securities in respect of, in lieu
of or in substitution for shares of Centrus Common Stock; or

                              (f)                materially increase benefits or
compensation expenses of Centrus, other than as contemplated by the terms of any
employment agreement in existence on the date of this Agreement, increase the
cash compensation of any director, executive officer or other key employee or
pay any benefit or amount not required by a Plan or arrangement as in effect on
the date of this Agreement to any such person.

               7.8                Shareholders Meeting. As soon as is practical
after execution of this Agreement, Royal Mines will prepare and deliver a Notice
of Meeting in connection with the approval of the shareholders of Royal Mines of
the Merger (the “Notice of Meeting”). Centrus will provide to Royal Mines all
information relating to Centrus and Centrus Sub as reasonably required to
prepare the Notice of Meeting in compliance with applicable corporate laws.
Royal Mines will provide a copy of the Notice of Meeting to Centrus and its
legal counsel for their review and comment prior to delivery to the shareholders
of Royal Mines. Royal Mines will use its commercially reasonable efforts to
finalize the Notice of Meeting and obtain the approval of the shareholders of
Royal Mines to the Merger. Royal Mines will ensure the meeting is conducted in
accordance with applicable laws.

               7.9                Public Announcements. Centrus and Royal Mines
each agree that they will not release or issue any reports or statements or make
any public announcements relating to this Agreement or the Merger contemplated
herein without the prior written consent of the other party, except as may be
required upon written advice of counsel to comply with applicable laws or
regulatory requirements after consulting with the other party hereto and seeking
their consent to such announcement.

               7.10                Centrus Board of Directors. Immediately upon
the Closing, the current director of Centrus will adopt resolutions appointing a
new board of directors for Centrus consisting of William Charles Tao. Centrus
will prepare and file a Schedule 14F information statement with the SEC as
required under the Exchange Act in connection with the change of directors
arising in connection with the completion of the Merger.

               7.11                Centrus Name Change. Centrus agrees that it
will change its corporate name to “Royal Mines And Minerals Corp.”, which name
change will be effected by merging the Centrus Sub into Centrus. If the Merger
is not consummated for any reason, Centrus will not proceed with the change of
its corporate name to “Royal Mines And Minerals Corp.” Royal Mines acknowledges
that completion of the name change is not a condition precedent to completion of
the Merger.

ARTICLE 8.
CLOSING

               8.1                Closing. The Closing shall take place on the
Closing Date at the offices of the lawyers for Royal Mines or at such other
location as agreed to by the parties. Notwithstanding the location of the
Closing, each party agrees that the Closing may be completed by the exchange of
undertakings between the respective legal counsel for Royal Mines and Centrus,
provided such undertakings are satisfactory to each party’s respective legal
counsel.

               8.2                Closing Deliveries of Royal Mines. At Closing,
Royal Mines will deliver or cause to be delivered the following, fully executed
and in form and substance reasonably satisfactory to Centrus:

  (a)

copies of all resolutions and/or consent actions adopted by or on behalf of the
boards of directors of Royal Mines evidencing approval of this Agreement and the
Merger;

        (b)

the certificate and attached documents required by Section 6.1(d) of this
Agreement;

20

--------------------------------------------------------------------------------


  (c)

a certificate of an officer of Royal Mines, dated as of Closing, certifying that
(a) each covenant and obligation of Royal Mines has been complied with, and (b)
each representation, warranty and covenant of Royal Mines is true and correct at
the Closing as if made on and as of the Closing;

        (d)

the Articles of Merger duly executed by Royal Mines and any other Royal Mines
Merger Documents, each duly executed by Royal Mines, as required to give effect
to the Merger;

        (e)

a copy of the Minutes of the Shareholders Meeting agreeing to the Merger; and

        (f)

the consent required by Section 6.2(n) of this Agreement.

               8.3            Closing Deliveries of Centrus. At Closing, Centrus
will deliver or cause to be delivered the following, fully executed and in form
and substance reasonably satisfactory to Royal Mines:

  (a)

copies of all resolutions and/or consent actions adopted by or on behalf of the
boards of directors of Centrus and the shareholder and directors of Centrus Sub
evidencing approval of this Agreement and the Merger;

        (b)

a certificate of an officer of Centrus, dated as of Closing, certifying that (i)
each covenant and obligation of Centrus has been complied with, and (ii) each
representation, warranty and covenant of Centrus is true and correct at the
Closing as if made on and as of the Closing;

        (c)

a certificate of an officer of Centrus Sub, dated as of Closing, certifying that
(i) each covenant and obligation of Centrus Sub has been complied with, and (ii)
each representation, warranty and covenant of Centrus Sub is true and correct at
the Closing as if made on and as of the Closing;

        (d)

the certificate and attached documents required by Section 6.2(d) of this
Agreement;

        (e)

the Articles of Merger duly executed by Centrus Sub and any other Centrus Merger
Documents, each duly executed by Centrus and Centrus Sub, as required to give
effect to the Merger;

        (f)

the resolution required by Section 6.2(n) of this Agreement;

        (g)

evidence of payment for and the surrender of stock as required by Section 6.2(k)
of this Agreement;

        (h)

the minute books and all corporate records of Centrus; and

        (i)

a list of all bank, trust, savings, checking or other accounts of Centrus.

ARTICLE 9.
TERMINATION

               9.1          Termination. This Agreement may be terminated at any
time prior to the Closing Date contemplated hereby by:

                              (a) mutual agreement of Centrus, Centrus Sub and
Royal Mines;

21

--------------------------------------------------------------------------------

                              (b)                Centrus, if there has been a
breach by Royal Mines of any material representation, warranty, covenant or
agreement set forth in this Agreement on the part of Royal Mines that is not
cured, to the reasonable satisfaction of Centrus, within ten business days after
notice of such breach is given by Centrus (except that no cure period will be
provided for a breach by Royal Mines that by its nature cannot be cured);

                              (c)                Royal Mines, if there has been
a breach by Centrus or the Principal Shareholder of any material representation,
warranty, covenant or agreement set forth in this Agreement on the part of
Centrus or the Principal Shareholder that is not cured by the breaching party,
to the reasonable satisfaction of Royal Mines, within ten business days after
notice of such breach is given by Royal Mines (except that no cure period will
be provided for a breach by Centrus or the Principal Shareholder that by its
nature cannot be cured);

                              (d)                Centrus or Royal Mines, if the
Merger contemplated by this Agreement has not been consummated prior to December
31, 2007, unless the parties agree to extend such date; or

                              (e)                Centrus or Royal Mines if any
permanent injunction or other order of a governmental entity of competent
authority preventing the consummation of the Merger contemplated by this
Agreement has become final and nonappealable.

               9.2                Effect of Termination. In the event of the
termination of this Agreement as provided in Section 9.1, this Agreement will be
of no further force or effect, provided, however, that no termination of this
Agreement will relieve any party of liability for any breaches of this Agreement
that are based on a wrongful refusal or failure to perform any obligations.

ARTICLE 10.
INDEMNIFICATION; REMEDIES; SURVIVAL

               10.1                Certain Definitions. For the purposes of this
Article 10, the terms “Loss” and “Losses” means any and all demands, claims,
actions or causes of action, assessments, losses, damages. liabilities, costs,
and expenses, including without limitation, interest, penalties, fines and
reasonable attorneys, accountants and other professional fees and expenses, but
excluding any indirect, consequential or punitive damages suffered by Centrus or
Royal Mines including damages for lost profits or lost business opportunities.

               10.2                Agreement of Royal Mines to Indemnify. Royal
Mines will indemnify, defend, and hold harmless Centrus and Centrus Sub, its
respective officers, directors, shareholders, employees and affiliates from,
against, and in respect of any and all Losses asserted against, relating to,
imposed upon, or incurred by Centrus and Centrus Sub by reason of, resulting
from, based upon or arising out of:

                              (a)                the breach by Royal Mines of
any representation or warranty of Royal Mines contained in or made pursuant to
this Agreement, or certificate or instrument delivered pursuant to this
Agreement;

                              (b)                the breach or partial breach by
Royal Mines of any covenant or agreement of Royal Mines made in or pursuant to
this Agreement, or other certificate or instrument delivered pursuant to this
Agreement.

               10.3                Agreement of Centrus to Indemnify. Centrus
and Centrus Sub will indemnify, defend, and hold harmless Royal Mines from,
against, for, and in respect of any and all Losses asserted against, relating
to, imposed upon, or incurred by Royal Mines by reason of, resulting from, based
upon or arising out of:

22

--------------------------------------------------------------------------------

                              (a)                the breach by Centrus or
Centrus Sub of any representation or warranty of Centrus or Centrus Sub
contained in or made pursuant to this Agreement, any Centrus Merger Document or
certificate or instrument delivered pursuant to this Agreement;

                              (b)                the breach or partial breach by
Centrus or Centrus Sub of any covenant or agreement of Centrus or Centrus Sub
made in or pursuant to this Agreement, or any Centrus Merger Document or other
certificate or instrument delivered pursuant to this Agreement.

ARTICLE 11.
MISCELLANEOUS PROVISIONS

               11.1                Effectiveness of Representations; Survival.
Each party is entitled to rely on the representations, warranties and agreements
of each of the other parties and all such representation, warranties and
agreement will be effective regardless of any investigation that any party has
undertaken or failed to undertake. The representation, warranties and agreements
will survive the Closing Date and continue in full force and effect until six
(6) months after the Closing Date.

               11.2                Further Assurances. Each of the parties
hereto will cooperate with the others and execute and deliver to the other
parties hereto such other instruments and documents and take such other actions
as may be reasonably requested from time to time by any other party hereto as
necessary to carry out, evidence, and confirm the intended purposes of this
Agreement.

               11.3                Amendment. This Agreement may not be amended
except by an instrument in writing signed by each of the parties.

               11.4                Expenses. Each party to this Agreement will
bear its respective expenses incurred in connection with the preparation,
execution, and performance of this Agreement and the Merger contemplated hereby,
including all fees and expenses of agents, representatives, counsel, and
accountants.

               11.5                Entire Agreement. This Agreement, the
exhibits, schedules attached hereto and the other Merger Documents contain the
entire agreement between the parties with respect to the subject matter hereof
and supersede all prior arrangements and understandings, both written and oral,
expressed or implied, with respect thereto. Any preceding correspondence or
offers are expressly superseded and terminated by this Agreement.

               11.6                Notices. All notices and other communications
required or permitted under to this Agreement must be in writing and will be
deemed given if sent by personal delivery, faxed with electronic confirmation of
delivery, internationally-recognized express courier or registered or certified
mail (return receipt requested), postage prepaid, to the parties at the
following addresses (or at such other address for a party as will be specified
by like notice):

If to Royal Mines:

ROYAL MINES INC.
2215 Lucerne Circle
Henderson, NV 89014
Attention: K. Ian Matheson, President

  Telephone: (702) 451-4981   Facsimile: (702) 451-4939

23

--------------------------------------------------------------------------------

If to Centrus:

CENTRUS VENTURES INC.
810 Peace Portal Drive, Suite 200
Blaine, WA 98230
Attention: Kevin B. Epp, President

  Telephone: (360) 318-3788   Facsimile: (360) 392-6012   E-Mail:
kevin_epp@hotmail.com

All such notices and other communications will be deemed to have been received
(a) in the case of personal delivery, on the date of such delivery, (b) in the
case of a fax, when the party sending such fax has received electronic
confirmation of its delivery, (c) in the case of delivery by
internationally-recognized express courier, on the business day following
dispatch and (d) in the case of mailing, on the fifth business day following
mailing.

               11.7                Headings. The headings contained in this
Agreement are for convenience purposes only and will not affect in any way the
meaning or interpretation of this Agreement.

               11.8                Benefits. This Agreement is and will only be
construed as for the benefit of or enforceable by those persons party to this
Agreement.

               11.9                Assignment. This Agreement may not be
assigned (except by operation of law) by any party without the consent of the
other parties.

               11.10                Governing Law. This Agreement will be
governed by and construed in accordance with the laws of the State of Nevada
applicable to contracts made and to be performed therein.

               11.11                Construction. The language used in this
Agreement will be deemed to be the language chosen by the parties to express
their mutual intent, and no rule of strict construction will be applied against
any party.

               11.12                Counterparts. This Agreement may be executed
in one or more counterparts, all of which will be considered one and the same
agreement and will become effective when one or more counterparts have been
signed by each of the parties and delivered to the other parties, it being
understood that all parties need not sign the same counterpart.

               11.13                Fax Execution. This Agreement may be
executed by delivery of executed signature pages by fax and such fax execution
will be effective for all purposes.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

24

--------------------------------------------------------------------------------

               11.14                Schedules and Exhibits. The schedules and
exhibits are attached to this Agreement and incorporated herein.

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

CENTRUS VENTURES INC.
a Nevada corporation by its authorized signatory:

/s/ Kevin B. Epp
_____________________________
Signature of Authorized Signatory

Kevin B. Epp
_____________________________
Name of Authorized Signatory

President and Chief Executive Officer
____________________________
Position of Authorized Signatory

ROYAL MINES INC.
a Nevada corporation by its authorized signatory:

/s/ K. Ian Matheson
_____________________________
Signature of Authorized Signatory

K. Ian Matheson
_____________________________
Name of Authorized Signatory

President, Secretary and Treasurer
____________________________
Position of Authorized Signatory

25

--------------------------------------------------------------------------------


SIGNED, SEALED AND DELIVERED     BY KEVIN B. EPP in the presence of:            
    Signature of Witness         /s/ Kevin B. Epp       Name of Witness        
             KEVIN B. EPP       Address of Witness                       ROYAL
MINES ACQUISITION CORP.     a Nevada corporation by its authorized signatory:  
        /s/ Kevin B. Epp           Signature of Authorized Signatory          
Kevin B. Epp           Name of Authorized Signatory           President,
Secretary, Treasurer and Director           Position of Authorized Signatory    

26

--------------------------------------------------------------------------------

SCHEDULE 2.1
TO THE AGREEMENT AND PLAN OF MERGER
AMONG CENTRUS VENTURES INC., ROYAL MINES INC.,
ROYAL MINES ACQUISITION CORP. AND KEVIN B. EPP

--------------------------------------------------------------------------------

ARTICLES OF MERGER

--------------------------------------------------------------------------------

[exhibit10-1cx1x1.jpg] ROSS MILLER Secretary of State 204 North Carson Street,
Ste 1 Carson City, Nevada 89701-4299 (775) 684 5708 Website:
secretaryofstate.biz


Articles of Merger   (PURSUANT TO NRS 92A.200)   Page 1  


USE BLACK INK ONLY - DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY

(Pursuant to Nevada Revised Statutes Chapter 92A)
(excluding 92A.200(4b))

1) Name and jurisdiction of organization of each constituent entity (NRS
92A.200). If there are more than four merging entities, check box [   ]and
attach an 81/2" x 11'' blank sheet containing the required information for each
additional entity.



  ROYAL MINES INC.



Name of merging entity

NEVADA    CORPORATION Jurisdiction   Entity type *



Name of merging entity

  Jurisdiction   Entity type *



Name of merging entity

  Jurisdiction   Entity type *



Name of merging entity

  Jurisdiction   Entity type *



and,

ROYAL MINES ACQUISITION CORP.



Name of surviving entity

NEVADA   CORPORATION Jurisdiction   Entity type *



* Corporation, non-profit corporation, limited partnership, limited-liability
company or business trust.

Filing Fee: $350.00       This form must be accompanied by appropriate fees.
Nevada Secretary of State AM Merger Page 1 2007                                
                         Revised on: 01/01/07


--------------------------------------------------------------------------------

[exhibit10-1cx1x1.jpg] ROSS MILLER Secretary of State 204 North Carson Street,
Ste 1 Carson City, Nevada 89701-4299 (775) 684 5708 Website:
secretaryofstate.biz



Articles of Merger   (PURSUANT TO NRS 92A.200)   Page 2  

 

USE BLACK INK ONLY - DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY



2) Forwarding address where copies of process may be sent by the Secretary of
State of Nevada (if a foreign entity is the survivor in the merger - NRS 92A.1
90):



Attn:        c/o:            



3)

(Choose one)

     

[ X ]

The undersigned declares that a plan of merger has been adopted by each
constituent entity (NRS 92A.200).       [     ]

The undersigned declares that a plan of merger has been adopted by the parent
domestic entity (NRS 92A.180)

      4)

Owner's approval (NRS 92A.200)(options a, b, or c must be used, as applicable,
for each entity) (if there are more than four merging entities, check box [    ]
and attach an 8 1/2" x 11'' blank sheet containing the required information for
each additional entity):

      (a)

Owner's approval was not required from



       Name of merging entity, if applicable        Name of merging entity, if
applicable        Name of merging entity, if applicable        Name of merging
entity, if applicable            and, or;            Name of surviving entity,
if applicable





This form must be accompanied by appropriate fees. Nevada Secretary of State AM
Merger Page 2 2007                                                        
 Revised on: 01/01/07



--------------------------------------------------------------------------------

[exhibit10-1cx1x1.jpg] ROSS MILLER Secretary of State 204 North Carson Street,
Ste 1 Carson City, Nevada 89701-4299 (775) 684 5708 Website:
secretaryofstate.biz



Articles of Merger   (PURSUANT TO NRS 92A.200)   Page 3  



  ABOVE SPACE IS FOR OFFICE USE ONLY



  (b)

The plan was approved by the required consent of the owners of *:



  ROYAL MINES INC.    Name of merging entity, if applicable        Name of
merging entity, if applicable        Name of merging entity, if applicable      
 Name of merging entity, if applicable           and, or;       ROYAL MINES
ACQUISITION CORP.    Name of surviving entity, if applicable




 * Unless otherwise provided in the certificate of trust or governing instrument
of a business trust, a merger must be approved by all the trustees and
beneficial owners of each business trust that is a constituent entity in the
merger.



This form must be accompanied by appropriate fees. Nevada Secretary of State AM
Merger Page 3 2007                                                        
 Revised on: 01/01/07



--------------------------------------------------------------------------------

[exhibit10-1cx1x1.jpg] ROSS MILLER Secretary of State 204 North Carson Street,
Ste 1 Carson City, Nevada 89701-4299 (775) 684 5708 Website:
secretaryofstate.biz



Articles of Merger   (PURSUANT TO NRS 92A.200)   Page 4  


USE BLACK INK ONLY - DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY


  (c)

Approval of plan of merger for Nevada non-profit corporation (NRS 92A.160):

       

The plan of merger has been approved by the directors of the corporation and by
each public officer or other person whose approval of the plan of merger is
required by the articles of incorporation of the domestic corporation.


     Name of merging entity, if applicable        Name of merging entity, if
applicable        Name of merging entity, if applicable        Name of merging
entity, if applicable           and, or;          Name of surviving entity, if
applicable


This form must be accompanied by appropriate fees. Nevada Secretary of State AM
Merger Page 4 2007                                                        
 Revised on: 01/01/07



--------------------------------------------------------------------------------

[exhibit10-1cx1x1.jpg] ROSS MILLER Secretary of State 204 North Carson Street,
Ste 1 Carson City, Nevada 89701-4299 (775) 684 5708 Website:
secretaryofstate.biz



Articles of Merger   (PURSUANT TO NRS 92A.200)   Page 5  



USE BLACK INK ONLY - DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY





  5)

 Amendments, if any, to the articles or certificate of the surviving entity.
Provide article numbers, if available. (NRS 92A.200)*:


 

 

 

 

 

 

 



  6)

Location of Plan of Merger (check a or b):

       

[     ]

(a) The entire plan of merger is attached;

or,

[ X ] (b) The entire plan of merger is on file at the registered office of the
surviving corporation, limited-liability company or business trust, or at the
records office address if a limited partnership, or other place of business of
the surviving entity (NRS 92A.200).


  7)

Effective. date (optional)**: 

   

* Amended and restated articles may be attached as an exhibit or integrated into
the articles of merger. Please entitle them ''Restated'' or ''Amended and
Restated,'' accordingly. The form to accompany restated articles prescribed by
the secretary of state must accompany the amended and/or restated articles.
Pursuant to NRS 92A.180 (merger of subsidiary into parent - Nevada parent owning
90% or more of subsidiary), the articles of merger may not contain amendments to
the constituent documents of the surviving entity except that the name of the
surviving entity may be changed.

** A merger takes effect upon filing the articles of merger or upon a later date
as specified in the articles, which must not be more than 90 days after the
articles are filed (NRS 92A.240).

This form must be accompanied by appropriate fees. Nevada Secretary of State AM
Merger Page 5 2007                                                        
 Revised on: 01/01/07


--------------------------------------------------------------------------------

[exhibit10-1cx1x1.jpg] ROSS MILLER Secretary of State 204 North Carson Street,
Ste 1 Carson City, Nevada 89701-4299 (775) 684 5708 Website:
secretaryofstate.biz



Articles of Merger   (PURSUANT TO NRS 92A.200)   Page 6  



USE BLACK INK ONLY - DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY





  8)

Signatures - Must be signed by: An officer of each Nevada corporation; All
general partners of each Nevada limited partnership; All general partners of
each Nevada limited partnership; A manager of each Nevada limited-liability
company with managers or all the members if there are no managers; A trustee of
each Nevada business trust (NRS 92A.230)*

          (if there are more than four merging entities, check box and attach an
8 %'' x 1 1 '' blank sheet containing the required information for each
additional entity.):



  ROYAL MINES INC.   Name of merging entity


  X   PRESIDENT       Signature   Title   Date   Name of merging entity        
              X           Signature   Title   Date               Name of merging
entity           X           Signature   Title   Date               Name of
merging entity           X           Signature   Title   Date              
ROYAL MINES ACQUISITION CORP.   Name of surviving entity               X  
PRESIDENT       Signature   Title   Date

* The articles of merger must be signed by each foreign constituent entity in
the manner provided by the law governing it (NRS 92A.230). Additional signature
blocks may be added to this page or as an attachment, as needed.

IMPORTANT: Failure to include any of the above information and submit the proper
fees may cause this filing to be rejected.

This form must be accompanied by appropriate fees. Nevada Secretary of State AM
Merger Page 6 2007                                                        
 Revised on: 01/01/07


--------------------------------------------------------------------------------

SCHEDULE 2.9A
TO THE AGREEMENT AND PLAN OF MERGER
AMONG CENTRUS VENTURES INC., ROYAL MINES INC.,
ROYAL MINES ACQUISITION CORP. AND KEVIN B. EPP

--------------------------------------------------------------------------------

CERTIFICATE OF NON-U.S. SHAREHOLDER OF CENTRUS VENTURES INC.

In connection with the issuance of common stock ("Centrus Common Stock") of
CENTRUS VENTURES INC., a Nevada corporation ("Centrus"), to the undersigned,
pursuant to that certain Agreement and Plan of Merger dated September 24, 2007
among Centrus, Royal Mines Acquisition Corp. (“Centrus Sub”), a Nevada
corporation, Royal Mines Inc. (“Royal Mines”), a Nevada corporation (the
“Target”) and Kevin B. Epp, the undersigned hereby covenants, agrees, represents
and warrants with and to Centrus, Centrus Sub and Royal Mines as follows, and
acknowledges that Centrus, Centrus Sub and Royal Mines are relying on such
covenants, representations and warranties in connection with the issuance of
Centrus Common Stock to the undersigned as contemplated in the Agreement and
Plan of Merger:

1.                is not a "U.S. Person" as such term is defined by Rule 902 of
Regulation S under the United States Securities Act of 1933, as amended ("U.S.
Securities Act") (the definition of which includes, but is not limited to, an
individual resident in the U.S. and an estate or trust of which any executor or
administrator or trust, respectively is a U.S. Person and any partnership or
corporation organized or incorporated under the laws of the U.S.);

2.                the Centrus Common Stock is not being acquired, directly or
indirectly, for the account or benefit of a U.S. Person or a person in the
United States;

3.                acknowledges and agrees not to engage in hedging transactions
with regard to the Centrus Common Stock prior to the expiration of the one (1)
year distribution compliance period set forth in Rule 903(b)(3) of Regulation S
under the U.S. Securities Act;

4.                acknowledges and agrees that Centrus shall refuse to register
any transfer of the Centrus Common Stock not made in accordance with the
provisions of Regulation S, pursuant to registration under the U.S. Securities
Act, or pursuant to an available exemption from registration under the U.S.
Securities Act;

5.                understands and agrees that the Centrus Common Stock will bear
the following legends:

"THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE "ACT"), AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION FROM
THE REGISTRATION REQUIREMENTS OF THE ACT PROVIDED BY REGULATION S PROMULGATED
UNDER THE ACT. SUCH SECURITIES MAY NOT BE REOFFERED FOR SALE OR RESOLD OR
OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S,
PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE ACT, OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM REGISTRATION UNDER THE ACT. HEDGING TRANSACTIONS INVOLVING THE
SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE ACT."

IN WITNESS WHEREOF, I have executed this Certificate of Non-U.S. Shareholder.

      Signature   Date       Print Name   Title (if Applicable)       Address  
Number of Shares


--------------------------------------------------------------------------------

SCHEDULE 2.9B
TO THE AGREEMENT AND PLAN OF MERGER
AMONG CENTRUS VENTURES INC., ROYAL MINES INC.,
ROYAL MINES ACQUISITION CORP. AND KEVIN B. EPP

--------------------------------------------------------------------------------

CERTIFICATE OF U.S. SHAREHOLDER OF CENTRUS VENTURES INC.

In connection with the issuance of common stock ("Centrus Common Stock") of
CENTRUS VENTURES INC., a Nevada corporation ("Centrus"), to the undersigned,
pursuant to that certain Agreement and Plan of Merger dated September 24, 2007
among Centrus, Royal Mines Acquisition Corp. (“Centrus Sub”), a Nevada
corporation, Royal Mines Inc. (“Royal Mines”), a Nevada corporation (the
“Target”) and Kevin B. Epp, the undersigned hereby covenants, agrees, represents
and warrants with and to Centrus, Centrus Sub and Royal Mines as follows, and
acknowledges that Centrus, Centrus Sub and Royal Mines are relying on such
covenants, representations and warranties in connection with the issuance of
Centrus Common Stock to the undersigned as contemplated in the Agreement and
Plan of Merger:

1.             Acquired Entirely for Own Account.

               The undersigned represents and warrants that he, she or it is
acquiring the Centrus Common Stock solely for the undersigned’s own account for
investment and not with a view to or for sale or distribution of the Centrus
Common Stock or any portion thereof and without any present intention of
selling, offering to sell or otherwise disposing of or distributing the Centrus
Common Stock or any portion thereof in any transaction other than a transaction
complying with the registration requirements of the U.S. Securities Act of 1933,
as amended (the "Securities Act"), and applicable state and provincial
securities laws, or pursuant to an exemption therefrom. The undersigned also
represents that the entire legal and beneficial interest of the Centrus Common
Stock that he, she or it is acquiring is being acquired for, and will be held
for, the undersigned’s account only, and neither in whole nor in part for any
other person or entity.

2.             Information Concerning Centrus.

               The undersigned acknowledges that he, she or it has received all
such information as the undersigned deems necessary and appropriate to enable
him, her or it to evaluate the financial risk inherent in making an investment
in the Centrus Common Stock, including but not limited to Centrus’s Form 10-KSB
filed with the U.S. Securities and Exchange Commission, and the documents and
materials included therewith, which includes a description of the risks inherent
in an investment in Centrus and an Information Statement in connection with the
Merger (as such term is defined in the Amended and Restated Agreement and Plan
of Merger) (the "Disclosure Documents"). The undersigned further acknowledges
that he, she or it has received satisfactory and complete information concerning
the business and financial condition of Centrus in response to all inquiries in
respect thereof.

3.             Economic Risk and Suitability.

               The undersigned represents and warrants as follows:

               (a) the undersigned realizes that the Centrus Common Stock
involves a high degree of risk and are a speculative investment, and that he,
she or it is able, without impairing the undersigned’s financial condition, to
hold the Centrus Common Stock for an indefinite period of time;

               (b) the undersigned recognizes that there is no assurance of
future profitable operations and that investment in Centrus involves substantial
risks, and that the undersigned has taken full cognizance of and understands all
of the risk factors related to the Centrus Common Stock;

               (c) the undersigned has carefully considered and has, to the
extent the undersigned believes such discussion necessary, discussed with the
undersigned’s professional legal, tax and financial advisors the suitability of
an investment in Centrus for the particular tax and financial situation of the
undersigned and that the undersigned and/or the undersigned’s advisors have
determined that the Centrus Common Stock is a suitable investment for the
undersigned;

--------------------------------------------------------------------------------

    

               (d) the financial condition and investment of the undersigned are
such that he, she or it is in a financial position to hold the Centrus Common
Stock for an indefinite period of time and to bear the economic risk of, and
withstand a complete loss of, the value of the Centrus Common Stock;

               (e) the undersigned alone, or with the assistance of professional
advisors, has such knowledge and experience in financial and business matters
that the undersigned is capable of evaluating the merits and risks of acquiring
the Centrus Common Stock, or has a pre-existing personal or business
relationship with Centrus or any of its officers, directors, or controlling
persons of a duration and nature that enables the undersigned to be aware of the
character, business acumen and general business and financial circumstances of
Centrus or such other person;

               (f) the undersigned has carefully read the Disclosure Documents
and Centrus has made available to the undersigned or the undersigned’s advisors
all information and documents requested by the undersigned relating to
investment in the Centrus Common Stock, and has provided answers to the
undersigned’s satisfaction to all of the undersigned’s questions concerning
Centrus;

               (g) if the undersigned is a partnership, trust, corporation or
other entity: (1) it was not organized for the purpose of acquiring the Centrus
Common Stock (or all of its equity owners are "accredited investors" as defined
in Rule 501 of Regulation D); (2) it has the power and authority to execute this
Certificate and the person executing said document on its behalf has the
necessary power to do so; (3) its principal place of business and principal
office are located within the state set forth in its address below; and (4) all
of its trustees, partners and/or shareholders, whichever the case may be, are
bona fide residents of said state;

               (h) the undersigned understands that neither Centrus nor any of
its officers or directors has any obligation to register the Centrus Common
Stock under any federal or other applicable securities act or law;

               (i) the undersigned has relied solely upon the Disclosure
Documents, advice of his or her representatives, if any, and independent
investigations made by the undersigned and/or his or her the undersigned
representatives, if any, in making the decision to acquire the Centrus Common
Stock and acknowledges that no representations or agreements other than those
set forth in the Disclosure Documents have been made to the undersigned in
respect thereto;

               (j) all information which the undersigned has provided concerning
the undersigned himself, herself or itself is correct and complete as of the
date set forth below, and if there should be any material change in such
information prior to the issuance of the Centrus Common Stock, he, she or it
will immediately provide such information to Centrus;

               (k) the undersigned confirms that the undersigned has received no
general solicitation or general advertisement and has attended no seminar or
meeting (whose attendees have been invited by any general solicitation or
general advertisement) and has received no advertisement in any newspaper,
magazine, or similar media, broadcast on television or radio regarding acquiring
the Centrus Common Stock; and

               (l) the undersigned is at least 21 years of age and is a citizen
of the United States residing at the address indicated below.

4.            Restricted Securities.

               The undersigned acknowledges that Centrus has hereby disclosed to
the undersigned in writing that:

  (a)

the shares of Centrus Common Stock that the undersigned is acquiring have not
been registered under the Securities Act or the securities laws of any state of
the United States, and such securities must be held indefinitely unless a
transfer of them is subsequently registered under the Securities Act or an
exemption from such registration is available; and

        (b)

Centrus will make a notation in its records of the above described restrictions
on transfer and of the legend described below.


--------------------------------------------------------------------------------


5.

Legends.

               The undersigned agrees that the share certificates representing
the shares of Centrus Common Stock to be issued to him, her or it pursuant to
the Amended and Restated Agreement and Plan of Merger will bear the following
legend:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE "ACT"), AND HAVE BEEN ISSUED IN RELIANCE UPON AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT PROVIDED BY REGULATION D
PROMULGATED UNDER THE ACT. SUCH SECURITIES MAY NOT BE REOFFERED FOR SALE OR
RESOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
UNDER THE ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE
ACT.”

6.

Suitable Investor.

               The undersigned is an "accredited investor," as defined in
Securities and Exchange Commission (the "SEC") Rule 501 of Regulation D.

7.

Understandings.

               The undersigned understands, acknowledges and agrees that:

               (a) no federal or state agency has made any finding or
determination as to the accuracy or adequacy of the Disclosure Documents or as
to the fairness of the terms of this offering for investment nor any
recommendation or endorsement of the Centrus Common Stock;

               (b) this offering is intended to be exempt from registration
under the Securities Act by virtue of Section 4(2) of the Securities Act, which
is in part dependent upon the truth, completeness and accuracy of the statements
made by the undersigned herein;

               (c) the shares of Centrus Common Stock to be issued to the
undersigned pursuant to the Amended and Restated Agreement and Plan of Merger
will be "restricted securities" in the U.S. under the Securities Act. There can
be no assurance that the undersigned will be able to sell or dispose of the
Centrus Common Stock. It is understood that in order not to jeopardize this
offering’s exempt status under Section 4(2) of the Act, any transferee may, at a
minimum, be required to fulfill the investor suitability requirements
thereunder;

               (d) the representations, warranties and agreements of the
undersigned contained herein and in any other writing delivered in connection
with the transactions contemplated hereby shall be true and correct in all
respects on and as of the date the Centrus Common Stock is acquired as if made
on and as of such date; and

               (e) THE CENTRUS COMMON STOCK MAY NOT BE TRANSFERRED, RESOLD OR
OTHERWISE DISPOSED OF EXCEPT AS PERMITTED UNDER THE SECURITIES ACT AND ANY OTHER
APPLICABLE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. THE
UNDERSIGNED SHOULD BE AWARE THAT THEY WILL BE REQUIRED TO BEAR THE FINANCIAL
RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.

IN WITNESS WHEREOF, I have executed this Certificate of U.S. Shareholder.

      Signature   Date       Print Name   Title (if Applicable)       Address  
Number of Shares


--------------------------------------------------------------------------------

SCHEDULE 3.3
TO THE AGREEMENT AND PLAN OF MERGER
AMONG CENTRUS VENTURES INC., ROYAL MINES INC.,
ROYAL MINES ACQUISITION CORP. AND KEVIN B. EPP

--------------------------------------------------------------------------------

ROYAL MINES OBLIGATIONS TO ISSUE SHARES

1.

Under the terms of option agreements dated January 10, 2007, Royal Mines is
obligated to issue a total of 630,000 common shares to twelve individuals on
January 10, 2012 as to 420,000 shares and on January 2017 as to 210,000 shares.

    2.

Subject to conclusion of a formal agreement, Royal Mines will be required to
issue 2,000,000 common shares in connection with the proposed acquisition
described in Schedule 3.4.


--------------------------------------------------------------------------------

SCHEDULE 3.4
TO THE AGREEMENT AND PLAN OF MERGER
AMONG CENTRUS VENTURES INC., ROYAL MINES INC.,
ROYAL MINES ACQUISITION CORP. AND KEVIN B. EPP

--------------------------------------------------------------------------------

PROPOSED ACQUISITION

Royal Mines has reached a verbal agreement in principle with Iron King
Reclamation LLC (“IKR”) and its principal, Tom Lowe, for the processing of
tailings on the Iron King Property located in Dewey-Humboldt, Arizona. Under the
terms of the proposed agreement with IKR, the parties agreed to form a limited
liability company for the purposes of processing the tailings. Royal Mines has
caused Royal Reclamation And Mining LLC (“RRM”) to be formed for that purpose.
IKR will contribute to RRM its rights to process the tailings located on the
Iron King Property and its right to use buildings and other facilities on the
Property and will expend up to $250,000 to upgrade those facilities. Royal Mines
will grant a limited license to RRMI for the use of its regenerative thiourea
stabilization technology to process the tailings for recovery of metals,
including gold and silver. In addition, Royal Mines will issue 2,000,000 shares
of its common stock to IKR or its nominee. RRMI will be owned 51% by Royal Mines
and 49% by IKR and will be managed by Royal Mines.

The above is subject to conclusion of formal agreements currently being prepared
by legal counsel. There is no assurance that formal agreements will be concluded
or that the terms will not change from those described above.

--------------------------------------------------------------------------------

SCHEDULE 3.9
TO THE AGREEMENT AND PLAN OF MERGER
AMONG CENTRUS VENTURES INC., ROYAL MINES INC.,
ROYAL MINES ACQUISITION CORP. AND KEVIN B. EPP

--------------------------------------------------------------------------------

ROYAL MINES FINANCIAL STATEMENTS

--------------------------------------------------------------------------------

ROYAL MINES INC.
(AN EXPLORATION STAGE COMPANY)
BALANCE SHEET

    As of       April 30, 2007           ASSETS               Current assets    
     Cash and cash equivalents $  338,646      Loans receivable - related party
(Note 2)   4,500      Prepaid expense   16,500            Total current assets  
359,646           Property and equipment, net (Note 3)   291,667   Mineral
properties (Note 4)   15,500   Intellectual property (Note 5)   200,000   Other
assets   1,551            Total non-current assets   508,718                  
 Total assets $  868,364                   LIABILITIES AND STOCKHOLDERS' DEFICIT
          Current liabilities          Accounts payable $  40,711      Accounts
payable - related party (Note 6)   20,000      NVRM payable (Note 7)   277,683  
   Loans payable - related party (Note 8)   100,806      Share subscriptions
received (Note 9)   505,114      Current portion of long-term debt (Note 10)  
5,509            Total current liabilities   949,823              Long-term debt
(Note 10)   4,808                    Total liabilities   954,631          
Commitments and contingencies (Note 11)               Stockholders' deficit
(Note 12)          Common stock, $0.001 par value; 100,000,000 shares          
     authorized, 26,401,000 shares issued and outstanding   26,401    
 Preferred stock, $0.001 par value; 100,000,000 shares              
 authorized, zero shares issued and outstanding   -      Additional paid-in
capital   579,600      Accumulated deficit during development stage   (692,268 )
         Total stockholders' deficit   (86,267 )         Total liabilities and
stockholders' deficit $  868,364  

See Accompanying Notes to Financial Statements
2

--------------------------------------------------------------------------------

ROYAL MINES INC.
(AN EXPLORATION STAGE COMPANY)
STATEMENTS OF OPERATIONS

          For the Period     For the Period             July 13, 2005     July
13, 2005       For the Twelve     (Date of Inception)     (Date of Inception)  
    Months Ended     Through     Through       April 30, 2007     April 30, 2006
    April 30, 2007                                           Revenue $  -   $  -
  $  -                       Operating expenses                      Mineral
exploration and evaluation expenses   438,371     121,558     559,929    
 General and administrative   164,765     52,760     217,525      Depreciation
and amortization (Note 3)   8,333     -     8,333                            
 Total operating expenses   611,469     174,318     785,787                    
  Loss from operations   (611,469 )   (174,318 )   (785,787 )                  
  Other income (expense):                      Other income   94,115     -    
94,115      Interest expense, net   (414 )   (182 )   (596 )                    
       Total other income (expense)   93,701     (182 )   93,519                
      Net loss $  (517,768 ) $  (174,500 ) $  (692,268 )                    
Loss per common share - basic and diluted:                      Net loss $
 (0.06 ) $  (1,125.81 )                           Weighted average common shares
outstanding -                      Basic and diluted   8,586,852     155        

See Accompanying Notes to Financial Statements
3

--------------------------------------------------------------------------------

ROYAL MINES INC.
(AN EXPLORATION STAGE COMPANY)
STATEMENT OF STOCKHOLDERS' DEFICIT

                      Accumulated                               Deficit During  
  Total       Common Stock     Additional     Development     Stockholders'    
  Shares     Amount     Paid-in Capital     Stage     Deficit                  
                Balance, July 13, 2005   -   $  -   $  -   $  -   $  -          
                        Issuance of common stock for cash,                      
           $0.001 per share   1,000     1     -     -     1                    
              Net loss   -     -     -     (174,500 )   (174,500 )              
                  Balance, April 30, 2006   1,000     1     -     (174,500 )  
(174,499 )                                 Issuance of common stock for cash,  
                               $0.001 per share   12,500,000     12,500     -  
  -     12,500                                   Issuance of common stock for
cash,                                  $0.01 per share   7,800,000     7,800    
70,200     -     78,000                                   Issuance of common
stock for                                  mineral property options            
                     $0.01 per share   1,050,000     1,050     9,450     -    
10,500                                   Issuance of common stock for cash,    
                             $0.10 per share   1,250,000     1,250     123,750  
  -     125,000                                   Issuance of common stock for
cash,                                  Reg. S - Private Placement,              
                   $0.10 per share   1,800,000     1,800     178,200     -    
180,000                                   Issuance of common stock in
acquisition                                  of intellectual property and
equipment                                  $0.10 per share   2,000,000     2,000
    198,000     -     200,000                                   Net loss   -    
-     -     (517,768 )   (517,768 )                                 Balance,
April 30, 2007   26,401,000   $  26,401   $  579,600   $  (692,268 ) $  (86,267
)

See Accompanying Notes to Financial Statements
4

--------------------------------------------------------------------------------

ROYAL MINES INC.
(AN EXPLORATION STAGE COMPANY)
STATEMENTS OF CASH FLOWS

          For the Period     For the Period             July 13, 2005     July
13, 2005       For the Twelve     (Date of Inception)     (Date of Inception)  
    Months Ended     Through     Through       April 30, 2007     April 30, 2006
    April 30, 2007   CASH FLOWS FROM OPERATING ACTIVITIES                    
 Net loss $  (517,768 ) $  (174,500 ) $  (692,268 )    Adjustments to reconcile
loss from operating                        to net cash used in operating
activities:                              Depreciation and amortization   8,333  
  -     8,333      Changes in operating assets and liabilities:                
             Prepaid expenses   (16,500 )   -     (16,500 )            Loans
receivable - related party   (4,105 )   (395 )   (4,500 )            Accounts
payable   40,711     -     40,711              Accounts payable - related party
  20,000     -     20,000                        Net cash used in operating
activities   (469,329 )   (174,895 )   (644,224 )                     CASH FLOW
FROM INVESTING ACTIVITIES                      Cash paid on mineral property
claims   (5,000 )   -     (5,000 )    Cash paid for other assets   -     (1,551
)   (1,551 )                        Net cash used in investing activities  
(5,000 )   (1,551 )   (6,551 )                     CASH FLOW FROM FINANCING
ACTIVITIES                      Proceeds from stock issuance   383,499     1    
383,500      Proceeds form subscriptions received   505,114     -     505,114  
   Proceeds from borrowings from related party   8,951     197,101     206,052  
   Payments on borrowings from related party   (105,246 )         (105,246 )    
                   Net cash provided by financing activities   792,318    
197,102     989,420                       NET CHANGE IN CASH   317,989    
20,656     338,645                       CASH AT BEGINNING OF YEAR   20,656    
-     -                       CASH AT END OF PERIOD $  338,645   $  20,656   $
 338,645                                           SUPPLEMENTAL INFORMATION    
                                     Interest Paid $  414   $  182   $  596    
 Income Taxes Paid $  -   $  -   $  -                                          
SUPPLEMENTARY DISCLOSURE FOR NON-CASH                   INVESTING AND FINANCING
ACTIVITIES                                          Acquisition of intellectual
property for stock $  200,000   $  -   $  200,000      Acquisition of mineral
property for stock $  10,500   $  -   $  10,500      Acquisition of equipment
for debt $  300,000   $  -   $  300,000      Long-term debt assumed in
acquisition $  10,317   $  -   $  10,317  

See Accompanying Notes to Financial Statements
5

--------------------------------------------------------------------------------

ROYAL MINES INC.
(AN EXPLORATION STAGE COMPANY)
NOTES TO FINANCIAL STATEMENTS

April 30, 2007

1.

DESCRIPTION OF BUSINESS, HISTORY AND SUMMARY OF SIGNIFICANT POLICIES

Description of Business – Royal Mines Inc., referred to as the “Company”, is
considered an exploration stage company. The Company's primary objective is to
bring into commercial production the Company’s mining assets by refining the
extracted precious and base metals, and then generate revenues from sales of
these refined metals to established commodity brokers. The Company has not yet
realized any revenues from its primary objective.

History – The Company was incorporated on July 13, 2005 in the State of Nevada
as Pass Technologies Inc. On April 14, 2006 Pass Technologies Inc changed its
name to Liquid Commodaties Inc. On November 9, 2006 Liquid Commodaties changed
its name to Royal Mines Inc. On January 28, 2007, the Company entered into
mineral option agreements to acquire a 87.5% interest in twenty-four (24) mining
claims, totaling 3,840 acres, located south of Searchlight, Nevada in the Piute
Valley.

Going Concern - As of April 30, 2007, the Company incurred cumulative net losses
of approximately $692,268 from operations and has negative working capital of
($590,177). The Company is still in the exploration stage, has not commenced its
mining and metals extraction processing operations, raising substantial doubt
about its ability to continue as a going concern.

The ability of the Company to continue as a going concern is dependent on the
Company raising additional sources of capital and the successful execution of
the Company’s strategic plan. The Company will seek additional sources of
capital through the issuance of debt or equity financing, but there can be no
assurance the Company will be successful in accomplishing its objectives.

The financial statements do not include any adjustments that might be necessary
if the Company is unable to continue as a going concern.

Basis of Presentation – These financial statements and related notes are
presented in accordance with accounting principles generally accepted in the
United States. The Company’s fiscal year-end is April 30.

Use of Estimates - The preparation of financial statements in conformity with
accounting principles generally accepted in the United States requires
management to make estimates and assumptions that affect the reported amounts of
assets and liabilities and disclosure of contingent assets and liabilities at
the date of the financial statements and the reported amounts of revenue and
expenses during the reporting period. Actual results could differ from those
estimates.

Cash and Cash Equivalents - The Company considers all investments with an
original maturity of three months or less to be a cash equivalent.

Mineral Rights – The Company capitalizes acquisition and option costs of mineral
property rights. The amount capitalized represents the fair value at the time
the mineral rights are acquired. The accumulated costs of acquisition for
properties that are developed to the stage of commercial production will be
amortized using the unit-of-production method.

Exploration Costs – Mineral exploration costs are expensed as incurred.

Property and Equipment - Property and equipment are stated at cost less
accumulated depreciation. Depreciation is provided principally on the
straight-line method over the estimated useful lives of the assets, which are
generally 3 to 10 years. The cost of repairs and maintenance is charged to
expense as incurred. Expenditures for property betterments and renewals are
capitalized. Upon sale or other disposition of a

6

--------------------------------------------------------------------------------

ROYAL MINES INC.
(AN EXPLORATION STAGE COMPANY)
NOTES TO FINANCIAL STATEMENTS

April 30, 2007

1.

DESCRIPTION OF BUSINESS, HISTORY AND SUMMARY OF SIGNIFICANT POLICIES (continued)

depreciable asset, cost and accumulated depreciation are removed from the
accounts and any gain or loss is reflected in other income (expense).

The Company periodically evaluates whether events and circumstances have
occurred that may warrant revision of the estimated useful life of fixed assets
or whether the remaining balance of fixed assets should be evaluated for
possible impairment. The Company uses an estimate of the related undiscounted
cash flows over the remaining life of the fixed assets in measuring their
recoverability.

Impairment of Long-Lived Assets – We review and evaluate our long-lived assets
for impairment at least annually and also when events or changes in
circumstances indicate the related carrying amounts may not be recoverable.
Asset impairment is considered to exist if the total estimated future cash
flows, on an undiscounted basis, are less than the carrying amount of the
long-lived asset. An impairment loss is measured and recorded based on the
discounted estimated future cash flows. Future cash flows are based on estimated
quantities of recoverable minerals, expected gold and other commodity prices
(considering current and historical prices, price trends and related factors),
production levels and cash costs of production, capital and reclamation costs,
all based on detailed engineering life-of-mine plans.

In estimating future cash flows, assets are grouped at the lowest levels for
which there are identifiable cash flows that are largely independent of future
cash flows from other asset groups. With the exception of other mine-related
exploration potential and exploration potential in areas outside of the
immediate mine-site, all assets at a particular operation are considered
together for purposes of estimating future cash flows. In the case of mineral
interests associated with other mine-related exploration potential and
exploration potential in areas outside of the immediate mine-site, cash flows
and fair values are individually evaluated based primarily on recent exploration
results.

Various factors could impact our ability to achieve forecasted production
schedules from proven and probably reserves. Additionally, commodity prices,
capital expenditure requirements and reclamation costs could differ from the
assumptions used in the cash flow models used to assess impairment. The ability
to achieve the estimated quantities of recoverable minerals from exploration
stage mineral interests involves further risks in addition to those factors
applicable to mineral interests where proven and probable reserves have been
identified, due to the lower level of confidence that the identified mineralized
material can ultimately be mined economically. Material changes to any of these
factors or assumptions discussed above could result in future impairment charges
to operations.

Fair Value of Financial Instruments – Statement of Financial Accounting
Standards (SFAS) No. 107, “Disclosure About Fair Value of Financial
Instruments,” requires the Company to disclose, when reasonably attainable, the
fair market value of its assets and liabilities which are deemed to be financial
instruments. The carrying amounts and estimated fair value of the Company’s
financial instruments approximate their fair value due to the short-term nature.

Revenue Recognition – Revenues are recognized during the period in which they
are received. Costs and expenses are recognized during the period in which they
are incurred.

Research and Development - All research and development expenditures during the
period have been charged to operations.

Earnings (Loss) Per Share - The Company follows SFAS No. 128, “Earnings Per
Share” and SFAS No. 150, “Accounting for Certain Financial Instruments with
Characteristics of Both Liabilities and Equity,” which

7

--------------------------------------------------------------------------------

ROYAL MINES INC.
(AN EXPLORATION STAGE COMPANY)
NOTES TO FINANCIAL STATEMENTS

April 30, 2007

1.

DESCRIPTION OF BUSINESS, HISTORY AND SUMMARY OF SIGNIFICANT POLICIES (continued)

establish standards for the computation, presentation and disclosure
requirements for basic and diluted earnings per share for entities with
publicly-held common shares and potential common stock issuances. Basic earnings
(loss) per share are computed by dividing net income by the weighted average
number of common shares outstanding. In computing diluted earnings per share,
the weighted average number of shares outstanding is adjusted to reflect the
effect of potentially dilutive securities, such as stock options and warrants.
Common stock equivalent shares are excluded from the computation if their effect
is antidilutive.

Income Taxes - The Company accounts for its income taxes in accordance with SFAS
No. 109, “Accounting for Income Taxes,” which requires recognition of deferred
tax assets and liabilities for future tax consequences attributable to
differences between the financial statement carrying amounts of existing assets
and liabilities and their respective tax bases and tax credit carry-forwards.
Deferred tax assets and liabilities are measured using enacted tax rates
expected to apply to taxable income in the years in which those temporary
differences are expected to be recovered or settled. The effect on deferred tax
assets and liabilities of a change in tax rates is recognized in income in the
period that includes the enactment date.

Segment Information - The Company discloses segment information in accordance
with SFAS No. 131, “Disclosures about Segments of an Enterprise and Related
Information,” which uses a management approach to determine reportable segments.
The Company operates under one segment.

Reclassification - Certain reclassifications have been made to the prior year’s
financial statements to conform to the current year’s presentation, with no
effect on previously reported net loss.

Expenses of Offering - The Company accounts for specific incremental costs
directly to a proposed or actual offering of securities as a direct charge
against the gross proceeds of the offering.

Stock-Based Compensation –The Company accounts for stock based employee and
director compensation arrangements in accordance with provisions of SFAS No.
123R, “Share Based Payment”. SFAS No. 123R requires companies to measure all
employee stock based compensation awards using a fair value method and record
such expense in their financial statements. The Company adopted SFAS No. 123R on
a prospective basis on July 13, 2005.

Stock-based compensation arrangements for non-employees are recorded at fair
value as the services are provided and the compensation earned.

New Accounting Pronouncements – In February 2007, the FASB issued SFAS No. 159,
“The Fair Value Option for Financial Assets and Financial Liabilities —
Including an amendment of FASB SFAS No. 115,” which permits entities to choose
to measure many financial instruments and certain other items at fair value that
are not currently required to be measured at fair value. The objective is to
improve financial reporting by providing entities with the opportunity to
mitigate volatility in reported earnings caused by measuring related assets and
liabilities differently without having to apply complex hedge accounting
provisions. SFAS No. 159 also establishes presentation and disclosure
requirements designed to facilitate comparisons between entities that choose
different measurement attributes for similar types of assets and liabilities.
SFAS No. 159 does not affect any existing accounting literature that requires
certain assets and liabilities to be carried at fair value, nor eliminate
disclosure requirements included in other accounting standards, including
requirements for disclosures about fair value measurements included in SFAS No.
157, “Fair Value Measurements,” and SFAS No. 107, “Disclosures about Fair Value
of Financial Instruments.” SFAS No. 159 is effective for our fiscal year
beginning after November 15, 2007. We are currently assessing the impact that
the adoption of SFAS No. 159 will have on our financial statements.

8

--------------------------------------------------------------------------------

ROYAL MINES INC.
(AN EXPLORATION STAGE COMPANY)
NOTES TO FINANCIAL STATEMENTS

April 30, 2007

1.

DESCRIPTION OF BUSINESS, HISTORY AND SUMMARY OF SIGNIFICANT POLICIES (continued)

In September 2006, the FASB issued SFAS No. 158 “Employers’ Accounting for
Defined Benefit Pension and Other Postretirement Plans.” SFAS No. 158 requires
companies to recognize the over funded or under funded status of a defined
benefit postretirement plan as an asset or liability in its statement of
financial position and to recognize changes in that funded status in the year in
which the changes occur through comprehensive income. SFAS No. 158 requires
companies to measure the funded status of a plan as of the date of its year-end
statement of financial position, with limited exceptions. The Company adopted
SFAS No. 158 effective for the fiscal year ending December 31, 2006. Adoption of
this statement had no impact on the Company’s financial position or results of
operations.

In September 2006, the FASB issued statement SFAS No. 157, “Fair Value
Measurements.” SFAS No. 157 defines fair value, establishes a framework for
measuring fair value in accordance with accounting principles generally accepted
in the United States, and expands disclosures about fair value measurements.
SFAS No. 157 is effective for fiscal years beginning after November 15, 2007,
with earlier application encouraged. Any amounts recognized upon adoption as a
cumulative effect adjustment will be recorded to the opening balance of retained
earnings in the year of adoption. We have not yet determined the impact of this
Statement on our financial position and results of operations.

In July 2006, the FASB issued FASB Interpretation No. 48, “Accounting for
Uncertainty in Income Taxes — an interpretation of FASB SFAS No. 109” (“FIN
48”), which clarifies the accounting and disclosure for uncertainty in tax
positions. FIN 48 seeks to reduce the diversity in practice associated with
certain aspects of the recognition and measurement related to accounting for
income taxes. This interpretation is effective for fiscal years beginning after
December 15, 2006. The Company is currently in the process of evaluating the
financial impact of this statement.

In March 2006, the FASB issued SFAS No. 156, “Accounting for Servicing of
Financial Assets,” which amends SFAS No. 140, “Accounting for Transfers and
Servicing of Financial Assets and Extinguishments of Liabilities.” SFAS No. 156
may be adopted as early as January 1, 2006, for calendar year-end entities,
provided that no interim financial statements have been issued. Those not
choosing to early adopt are required to apply the provisions as of the beginning
of the first fiscal year that begins after September 15, 2006 (e.g., January 1,
2007, for calendar year-end entities). The intention of this statement is to
simplify accounting for separately recognized servicing assets and liabilities,
such as those common with mortgage securitization activities, as well as to
simplify efforts to obtain hedge-like accounting. Specifically, the FASB said
SFAS No. 156 permits a service using derivative financial instruments to report
both the derivative financial instrument and related servicing asset or
liability by using a consistent measurement attribute, or fair value. The
Company does not expect the adoption of SFAS No. 156 to have a material impact
on its financial position, results of operations or cash flows.

In February 2006, the FASB issued SFAS No. 155, “Accounting for Certain Hybrid
Financial Instruments,” which amends SFAS No. 133, “Accounting for Derivative
Instruments and Hedging Activities,” and SFAS No. 140, “Accounting for Transfers
and Servicing of Financial Assets and Extinguishments of Liabilities.” SFAS No.
155 permits fair value measurement for any hybrid financial instrument that
contains an embedded derivative that otherwise would require bifurcation,
establishes a requirement to evaluate interests in securitized financial assets
to identify interests that are freestanding derivatives or hybrid financial
instruments containing embedded derivatives. The Company does not expect the
adoption of SFAS No. 155 to have a material impact on its financial position,
results of operations or cash flows.

9

--------------------------------------------------------------------------------

ROYAL MINES INC.
(AN EXPLORATION STAGE COMPANY)
NOTES TO FINANCIAL STATEMENTS

April 30, 2007

2.

LOANS RECEIVABLE-RELATED PARTY

   

Loan receivable – related party consists of the following:


      As of         April 30, 2007     Loan receivable due from an officer of  
      the Company, bearing no interest,         unsecured and due on demand $
 4,500  


3.

PROPERTY AND EQUIPMENT

   

On April 2, 2007, the Company acquired certain processing, laboratory and office
equipment in the Technology and Asset Purchase Agreement with Robert H. Gunnison
and New Verde River Mining Co Inc. (See Note 5 for additional disclosure).
Property and equipment consists of the following:


      As of         April 30, 2007     Process, Lab and Office Equipment $
 300,000     Less: Accumulated depreciation   8,333       $  291,667  


4.

MINERAL PROPERTIES

   

As of April 30, 2007, mineral properties totaling $15,500 consist of twenty-five
(25) mining claims located south of Searchlight, Nevada in the Piute Valley. On
January 28, 2007, the Company entered into mineral option agreements to acquire
a 87.5% interest in twenty-four (24) mining claims with the issuance of
1,050,000 shares of the Company’s common stock on the date of signing of the
option agreement and the provision that the Company issue an additional 420,000
and 210,000 shares on the fifth anniversary and tenth anniversary, respectively,
of the signing of the option agreement. Each of the twenty-four mining claims is
comprised of 160 acres. The transaction was valued at an agreed upon price of
$10,500. Renewal fees of $3,000 on the twenty- four (24) mining claims will be
capitalized annually.

   

On March 16, 2007 the Company entered into a lease agreement of property with
one (1) mining claim, for a term of twenty years, for exploration and potential
mining production on 20 acres in Searchlight, Nevada. The Company paid $5,000
upon execution of the agreement and will pay $4,000 annually thereafter. The
Company will also pay an annual royalty equal to five (5) percent of the net
profit from the mining production.

   

Mining claims are capitalized as tangible assets in accordance with Emerging
Issues Task Force abstract 04-02. Upon completion of a bankable feasibility
study, the claims will be amortized using the unit-of-production method over the
life of the claim. If the Company does not continue with exploration after the
completion of the feasibility study, the claims will be expensed at that time.

    5.

INTELLECTUAL PROPERTY

   

On April 2, 2007 the Company entered into a Technology and Asset Purchase
Agreement (“NVRM Agreement”) with Robert H. Gunnison and New Verde River Mining
Co. Inc. (“NVRM”), whereby the Company acquired equipment and the technology for
lixivation of metals from ore utilizing thiourea stabilization (“Intellectual
Property”). The equipment and intellectual property were acquired with the
issuance

10

--------------------------------------------------------------------------------

ROYAL MINES INC.
(AN EXPLORATION STAGE COMPANY)
NOTES TO FINANCIAL STATEMENTS

April 30, 2007

of 2,000,000 shares of the Company’s $0.10 per share common stock and a future
cash payment of $300,000, for a purchase price of $500,000. The cash payment
will be paid as follows: (i) $175,000 on or before May 31, 2007; and (ii) the
balance of $125,000, less any debt assumed and payables due to the Company, on
or before January 31, 2008. The purchase price was allocated to the assets
acquired and liabilities assumed based on their respective fair values at the
date of acquisition. The intellectual property was valued at $200,000.

6.

ACCOUNTS PAYABLE - RELATED PARTY

   

As of April 30, 2007, accounts payable – related party consists of $20,000 due
to two officers of the Company for consulting and administration fees.

    7.

NVRM PAYABLE

   

As of April 30, 2007, NVRM payable consists of a $277,683 ($300,000 less $10,317
of debt assumed and $12,000 receivable due to the Company) payable to New Verde
River Mining and Robert H. Gunnison pursuant to the NVRM Agreement noted above.

    8.

LOANS PAYABLE – RELATED PARTY

   

As of April 30, 2007, loans payable to related parties totaling $100,806
consists of borrowings from officers and directors of the Company. The balances
bear no interest, are unsecured and are due on demand.

    9.

SHARE SUBSCRIPTIONS RECEIVED

   

As of April 30, 2007, the Company had received subscriptions for 2,020,456
shares of common stock for cash at $0.25 per share, aggregating $505,114.

    10.

LONG-TERM DEBT

   

As of April 30, 2007, long-term debt consists of $10,317 in debt assumed in the
NVRM Agreement for the financing of a John Deere loader. The balance bears
interest at 4.9% and is secured by the loader. The current portion of long-term
debt at April 30, 2007 is $5,509.

    11.

COMMITMENTS AND CONTINGENCIES

Lease obligations – The Company has operating leases for its offices and plant
facility. Future minimum lease payments under the operating leases for the
facilities as of April 30, 2007 are as follows:

Fiscal year ending April 30, 2008 $ 82,800 Fiscal year ending April 30, 2009 $
64,530 Fiscal year ending April 30, 2010 $ 64,616 Thereafter $ 10,822


12.

STOCKHOLDERS’ DEFICIT

     

Common and Preferred Stock:

     

As of April 30, 2007, there were 26,401,000 shares of common stock outstanding
and zero shares of preferred stock outstanding. Outstanding shares of common
stock consist of the following:

      a)

On March 16, 2006, the Company issued 1,000 shares of common stock to one
individual for cash at $0.001 per share.

11

--------------------------------------------------------------------------------

ROYAL MINES INC.
(AN EXPLORATION STAGE COMPANY)
NOTES TO FINANCIAL STATEMENTS

April 30, 2007

  b)

On November 30, 2006, the Company issued 12,500,000 shares of common stock to
three individuals for cash at $0.001 per share.

        c)

On December 29, 2006, the Company issued 7,800,000 shares of common stock for
cash at $0.01 per share.

        d)

On January 10, 2007, the Company issued 1,050,000 shares of common stock for the
purchase of 7/8ths interest in 24 minerals claims at $0.01 per share.

        e)

On February 28, 2007, the Company issued 1,250,000 shares of common stock to
three individuals for cash at $0.10 per share.

        f)

On March 31, 2007, the Company issued 1,800,000 shares of common stock to four
individuals for cash at $0.10 per share.

        g)

On April 2, 2007, the Company issued 2,000,000 shares of common stock to one
individual, in connection with the NVRM Agreement, for the purchase of
intellectual property and equipment.


13.

SUBSEQUENT EVENTS – FINANCING (UNAUDITED)

   

On May 31, 2007, the Company closed a private placement offering for proceeds of
$620,582, of which $505,114 was received and recorded as share subscriptions
received as of April 30, 2007. The Company issued 2,482,326 shares of common
stock, at $0.25 per share, to non-U.S. investors pursuant to Regulation S of the
Securities Act of 1933.

   

On June 4, 2007, the Company closed a private placement offering for proceeds of
$825,000 and issued 3,300,000 shares of common stock, at $0.25 per share, to
accredited U.S. investors pursuant to Regulation D of the Securities Act of
1933.

12

--------------------------------------------------------------------------------

SCHEDULE 3.10
TO THE AGREEMENT AND PLAN OF MERGER
AMONG CENTRUS VENTURES INC., ROYAL MINES INC.,
ROYAL MINES ACQUISITION CORP. AND KEVIN B. EPP

--------------------------------------------------------------------------------

LIABILITIES AND OBLIGATIONS OF ROYAL MINE

None.

--------------------------------------------------------------------------------

SCHEDULE 3.14
TO THE AGREEMENT AND PLAN OF MERGER
AMONG CENTRUS VENTURES INC., ROYAL MINES INC.,
ROYAL MINES ACQUISITION CORP. AND KEVIN B. EPP

--------------------------------------------------------------------------------

EMPLOYMENT AND CONSULTING AGREEMENTS OF ROYAL MINES             

1.    Employment Agreement dated April 2, 2007 with Robert H. Gunnison.     In
addition, the Royal Mines has the following verbal employment/consulting
agreements:   2.

WCT & Associates (for services of William Charles Tao) - $15,000 per month;
start date 01/01/07.

    3.

Pass Minerals Inc. (for services of K. Ian Matheson) - $8,000 per month from
10/1/05 until 4/30/06; then $5,000 per month. and

    4.

Jason S. Mitchell - $12,000 per month from 3/1/07.


--------------------------------------------------------------------------------

SCHEDULE 3.15
TO THE AGREEMENT AND PLAN OF MERGER
AMONG CENTRUS VENTURES INC., ROYAL MINES INC.,
ROYAL MINES ACQUISITION CORP. AND KEVIN B. EPP

--------------------------------------------------------------------------------

INTELLECTUAL PROPERTY OF ROYAL MINES

1.

Proprietary technology for lixivation of metals from ore utilizing thiourea
stabilization acquired under agreement dated April 2, 2007 with New Verde River
Mining Co., Inc. and Robert H. Gunnison.


--------------------------------------------------------------------------------

SCHEDULE 3.16
TO THE AGREEMENT AND PLAN OF MERGER
AMONG CENTRUS VENTURES INC., ROYAL MINES INC.,
ROYAL MINES ACQUISITION CORP. AND KEVIN B. EPP

--------------------------------------------------------------------------------

REAL PROPERTY OF ROYAL MINES

1.

Lease Agreement dated June 6, 2007 with McKendry Enterprises, Inc., Profit
Sharing Plan & Retirement Trust for lease of 2344 North 33rd Avenue, Maricopa,
Arizona

      2.

Lease of property agreement from Erline Y. Smith, Erline Y. Smith Trust and
Lawana Hooper (the “Lessors”) for one patented mining claim in Searchlight,
Nevada, for a term of twenty years. The claim is described as follows:

     

Parcel APN# 250-02-401-002 designated “Jupitor Lode”, US Patent Survey #2166.

     

“Enterprise Millsite” US Patent #2518, Searchlight Mining District.

     

Clark County Assessor Description PT SW4 SEC 02 29 63, designated 20.61 total
acres.

      3.

Lease of Office space/laboratory/storage - 8005 La Cienega, Las Vegas, NV 89123
- Monthly rent $1,800 - Lease Expires 5/30/08.

      4.

Lease of Executive Suite - Corporate Headquarters - 2580 Anthem Village Dr.,
#112, Henderson, NV 89052 - Monthly payment: $630 plus $55 covered parking;
Lease expires 4/30/08.

      5.

Royal Mines hold options to acquire a 7/8th undivided interest in 24 mineral
claims located in Clark County, Nevada as follows:


MINERAL CLAIM NAME LOCATION SECTION TOWNSHIP / RANGE SERIAL NUMBER            
 P.V. RED 21    NW 1/4          2 29S / 63E 924322              P.V. RED 22    
     NE          2 29S / 63E 924323              P.V. RED 23        SW        
 2 29S / 63E 924324              P.V. RED 24          SE          2 29S / 63E
924325              P.V. RED 31        NW          3 29S / 63E 925393          
   P.V. RED 32          NE          3 29S / 63E 925394              P.V. RED 33
       SW          3 29S / 63E 925395              P.V. RED 34          SE      
   3 29S / 63E 925396            P.V. RED 111        NW        11 29S / 63E
924334            P.V. RED 112          NE        11 29S / 63E 924335          
 P.V. RED 113        SW        11 29S / 63E 924336            P.V. RED 114      
   SE        11 29S / 63E 924337            P.V. RED 141        NW        14 29S
/ 63E 924338            P.V. RED 142          NE        14 29S / 63E 924339    
       P.V. RED 143        SW        14 29S / 63E 924340            P.V. RED 144
         SE        14 29S / 63E 924341            P.V. BRWN 71        NW        
 7 29S / 64E 924326            P.V. BRWN 73        SW          7 29S / 64E
924327          P.V. BRWN 181        NW        18 29S / 64E 924328          P.V.
BRWN 182          NE        18 29S / 64E 924329          P.V. BRWN 183        SW
       18 29S / 64E 924330          P.V. BRWN 184          SE        18 29S /
64E 924331          P.V. BRWN 191        NW        19 29S / 64E 924332        
 P.V. BRWN 192          NE        19 29S / 64E 924333


--------------------------------------------------------------------------------

SCHEDULE 3.17
TO THE AGREEMENT AND PLAN OF MERGER
AMONG CENTRUS VENTURES INC., ROYAL MINES INC.,
ROYAL MINES ACQUISITION CORP. AND KEVIN B. EPP

--------------------------------------------------------------------------------

MATERIAL CONTRACTS OF ROYAL MINES

1.

Technology And Asset Purchase Agreement with Robert H. Gunnison and New Verde
River Mining Co., Inc. dated April 2, 2007;

    2.

Mineral Option Agreements dated January, 2007 with 12 claimholders to acquire a
87.5% interest in twenty-four (24) mining claims. Each of the twenty-four mining
claims is comprised of 160 acres, aggregating 3,840 acres.

    3.

The leases described in Schedule 3.16.

    4.

The employment/consultant agreements described in Schedule 3.14.


--------------------------------------------------------------------------------